Confidential Materials omitted and filed separately with the
Securities and Exchange Commission. Double asterisks denote omissions.
 
      Exhibit 10.38
 
CONFIDENTIAL





CLINICAL AND COMMERCIAL
SERVICES AGREEMENT

This CLINICAL AND COMMERCIAL SERVICES AGREEMENT (the “Agreement”) is entered
into as of the 31st day of October, 2016 (“Effective Date”) by and between
OPHTHOTECH CORPORATION, a Delaware corporation, having its principal place of
business at One Penn Plaza, Suite 1924, New York, NY 10119 (“Client”), and
AJINOMOTO ALTHEA, INC., a Delaware corporation, with a place of business located
at 11040 Roselle Street, San Diego, CA 92121 (“Althea”);


WHEREAS, Client has Bulk Compound (capitalized terms are defined below) for
filling and/or finishing;


WHEREAS, Althea has the expertise and the fill/finish facility suitable for the
Production of Client Product; and


WHEREAS, Client wishes to have Althea perform such services, and Althea wishes
to perform such services for Client.


NOW, THEREFORE, in consideration of the premises and the undertakings, terms,
conditions and covenants set forth below, the parties hereto agree as follows:


1.
DEFINITIONS.

1.1    “Acceptable Yield” shall have the meaning provided in Appendix E.
1.2    “Actual Yield” shall have the meaning provided in Appendix E.
1.3    “Affiliate” of a party hereto shall mean any entity that controls or is
controlled by such party, or is under common control with such party. For
purposes of this definition, an entity shall be deemed to control another entity
if it owns or controls, directly or indirectly, at least 50% of the voting
equity of such other entity (or other comparable interest for an entity other
than a corporation).
1.4    “Agreement” shall have the meaning set forth in the Preamble.
1.5    “Althea” shall have the meaning set forth in the Preamble.
1.6    “Althea Indemnitee” shall have the meaning set forth in Section 17.1.
1.7    “Althea SOPs” shall mean Althea’s Standard Operating Procedures, which
will be in writing and customized on a product-specific basis, as necessary, for
manufacture of Client Product. Client will review and approve in writing each
Client Product-specific SOP prior to Production of Client Product and any
subsequent revisions to these Client Product-specific SOPs. As part of any audit
performed pursuant to this Agreement or the Quality Agreement, Client may also
review other Althea SOPs that are applicable to Production (including all
activities contemplated hereby) or any Non-Production Services.
1.8    “Althea’s Project Intellectual Property” shall have the meaning set forth
in Section 14.2.


1    



--------------------------------------------------------------------------------

CONFIDENTIAL


1.9    “Bulk Compound” shall mean the active pharmaceutical ingredient of Client
Product, in bulk form, supplied to Althea by Client.
1.10    “Cancellation” shall have the meaning set forth in Section 8.5.
1.11    “Certificate of Analysis” shall mean a certificate of analysis, signed
by an authorized representative of Althea, that describes the testing methods
applied to the Client Product in order to verify compliance with the
Specifications, and the associated test results.
1.12    “Certificate of Compliance” shall mean the document prepared by Althea
listing, for each Lot, the manufacturing date, unique Lot number and quantity of
Bulk Compound in such Lot, certifying that such Lot was manufactured in
accordance with the Production Standards and certifying, in accordance with the
Quality Agreement, that all investigations of the cGMP manufacturing process or
system are completed and approved.
1.13    “cGMP” shall mean applicable Good Manufacturing Practices for drugs
pursuant to (i) the FDA rules and regulations, 21 CFR Parts 11, 210-211, 600 and
601, (ii) the U.S. Federal Food, Drug, and Cosmetic Act, as amended (21 USC 301
et seq.), (iii) the Commission Directive 2003/94/EEC of 08 October 2003, (iv)
the EC Guide to Good Manufacturing Practice for Medicinal Licensed Products,
including respective guidance documents, and the relevant current International
Conference on Harmonization (ICH) guidance documents, and (v) any corresponding
good manufacturing laws, rules or regulations of any agreed upon foreign
jurisdiction, as they may be amended from time to time, provided that any such
foreign jurisdiction good manufacturing requirements have been expressly agreed
to in an SOW or other writing signed by Client and Althea.
1.14    “Claim” shall have the meaning set forth in Section 17.1.
1.15    “Client” shall have the meaning set forth in the Preamble.
1.16    “Client Indemnitee” shall have the meaning set forth in Section 17.2.
1.17    “Client Product” shall mean Client’s pharmaceutical products and
investigational compounds including Fovista® and Zimura® or such other compounds
as the parties may agree in an SOW or DOS are subject to this Agreement as
additional Client Products following the Effective Date pursuant to Section
3.7), in each case as specified in the Specifications, to be Produced by Althea
in filled/finished dosage form. For the avoidance of doubt, Client Product
includes such containers, enclosures and/or primary packaging of Client’s
pharmaceutical products as set forth in the relevant Specification.
1.18    “Client’s Project Intellectual Property” shall have the meaning set
forth in Section 14.2.
1.19    “Components” shall mean all components, including, without limitation,
excipients and raw and other materials, used by Althea in Production of Client
Product under this Agreement in accordance with the Specifications. Components
are identified in the Specifications as Components supplied by Client or its
vendors, including Bulk Compound (“Client-Supplied Components”) or Components
supplied by Althea or its vendors (“Althea-Supplied Components”).
1.20    “Confidential Information” shall have the meaning set forth in Section
13.1.
1.21    “CRA” shall have the meaning set forth in Section 2.1.


CONFIDENTIAL
2


 

    



--------------------------------------------------------------------------------

CONFIDENTIAL


1.22    “Deficiency Cure Product” shall have the meaning set forth in Section
5.5(b).
1.23    “Delay” shall have the meaning set forth in Section 8.5.
1.24    “Disclosing Party” shall have the meaning set forth in Section 13.1.
1.25    “Dispute” shall have the meaning set forth in Section 19.8.
1.26    “Effective Date” shall have the meaning set forth in the Preamble.
1.27    “Facility” shall mean either the Rota 150 Facility or the HSL Facility,
or such other Althea cGMP manufacturing facility as is qualified and approved by
Client after the Effective Date, in each case, as applicable.
1.28    “FDA” shall mean the United States Food and Drug Administration or any
successor entity thereto.
1.29    “Force Majeure Event” shall have the meaning set forth in Section 11.1.
1.30    “Forecast” shall have the meaning set forth in Section 4.3.
1.31    “HSL Equipment” shall have the meaning set forth in the CRA.
1.32    “HSL Facility” shall mean Althea’s facility to be located at 6173-6175
Lusk Boulevard, San Diego, CA 92121.
1.33    “Indemnitor” shall have the meaning set forth in Section 17.3.
1.34    “Initial Term” shall have the meaning set forth in Section 8.1.
1.35    “Invention” shall mean any creative work, invention, innovation,
improvement, development, discovery, trade secret, method, know-how, process,
technique or the like, whether or not written or otherwise fixed in any form or
medium, regardless of the media on which contained, and whether or not
patentable or copyrightable.
1.36    “Intellectual Property” shall mean all rights, privileges and priorities
provided under applicable international, national, federal, state or local law,
rule, regulation, statute, ordinance, order, judgment, decree, permit,
franchise, license, or other government restriction or requirement of any kind
relating to intellectual property, whether registered or unregistered, in any
country, including, without limitation: (a) all (i) patents and patent
applications (including any patent that in the future may issue in connection
therewith and all divisions, continuations, continuations-in-part, extensions,
additions, registrations, confirmations, reexaminations, supplementary
protection certificates, renewals or reissues thereto or thereof), (ii)
copyrights and copyrightable works, including reports, software, databases and
related items, (iii) trademarks, service marks, trade names, brand names,
product names, corporate names, logos and trade dress, the goodwill of any
business symbolized thereby, and all common-law rights relating thereto, (iv)
confidential and/or proprietary information, Inventions, developments,
techniques, materials, processes, compositions of matter or methods of use and
trade secrets, and (v) any other intellectual property right which may subsist
anywhere in the world, whether capable of grant, registration or not; and (b)
all registrations, applications, recordings, rights of enforcement, rights of
recovery based on past infringement and any and all claims of action related
thereto and licenses or other similar agreements related to the foregoing.


CONFIDENTIAL
3


 

    



--------------------------------------------------------------------------------

CONFIDENTIAL


1.37    “Latent Defect” shall have the meaning set forth in Section 5.3(a).
1.38    “Losses” shall have the meaning set forth in Section 17.1.
1.39    “Lot” shall mean a specific quantity of Client Product that (a) is
intended to have uniform character and quality within specified limits and (b)
is Produced in one continuous filling operation that is supported by an aseptic
process.
1.40    “Master Batch Record” or “MBR” shall mean the formal set of written
instructions for Production of a Client Product, approved and signed by both
parties. The MBR shall be developed and maintained in Althea’s standard format
by Althea, using Client’s master formula and technical support.
1.41    “Non-Conformity” shall have the meaning set forth in Section 5.3(a).
1.42    “Non-Production Fees” shall have the meaning set forth in Section 2.2.
1.43    “Non-Production Services” shall mean any non-Production services, e.g.,
storage, destruction, regulatory support and validation services, to be provided
under this Agreement as set forth in an SOW, and shall exclude any services that
are performed as part of a Purchase Order for the Production of Client Product.
1.44    “Order Change Fee” shall have the meaning set forth in Section 8.5.
1.45    “Permit” shall have the meaning set forth in Section 15.2(c).
1.46    “Person” shall mean any individual, partnership, corporation, limited
liability company, unincorporated organization or association, any trust or any
other business entity.
1.47    “Product Inventions” shall have the meaning set forth in Section 14.2.
1.48    “Production” or “Produce” shall mean all steps and activities to produce
Client Product to be performed by Althea, as set forth in the MBR, the
Specification and this Agreement, or in the applicable DOS or SOW, including, as
stated in the DOS or SOW, the manufacturing, formulation, filling, packaging,
inspection, labeling, testing (e.g., identification testing of Components, in
process testing, release testing), biannual aseptic process validation, quality
control and release.
1.49    “Production Process” shall mean the process for Producing the Client
Product as set forth in the MBR.
1.50    “Production Standards” shall mean, collectively, the Specifications for
the applicable Client Product and cGMP.
1.51    “Purchase Order” shall mean a written purchase order in the form
attached hereto as Appendix F, to be delivered by Client to Althea for the
Production of Client Product pursuant to this Agreement. For clarity, in the
event of any conflict or ambiguity between this Agreement and any Purchase
Order, the terms of this Agreement shall prevail.
1.52    “Purchase Price” shall have the meaning set forth in Appendix A.


CONFIDENTIAL
4


 

    



--------------------------------------------------------------------------------

CONFIDENTIAL


1.53    “Quality Agreement” shall mean a written, mutually executed agreement
between Althea and Client set forth in Appendix D that defines the quality roles
and responsibilities of each party in connection with the Production of Client
Product. For clarity, in the event of any conflict or ambiguity between this
Agreement and the Quality Agreement, this Agreement shall prevail.
1.54    “Receiving Party” shall have the meaning set forth in Section 13.1.
1.55    “Regulations” shall have the meaning set forth in Section 9.6.
1.56    “Regulatory Authority” shall mean the FDA in the United States, and the
equivalent authority in Europe or any other foreign jurisdiction; provided that
Althea shall have no obligation to Produce Client Product in compliance with the
requirements of any non-U.S., non-European Regulatory Authority, except as
expressly agreed by the parties in an SOW or other mutually signed writing.
1.57    “Rejects” shall have the meaning set forth in Section 6.4.
1.58    “Released Executed Batch Record” shall mean the completed Batch
Production Record (as defined in the Quality Agreement) and associated deviation
reports, investigation reports, applicable certificates for Components and
testing and Lot-specific Certificates of Analysis and Certificates of
Compliance, created for each Lot of Client Product, in the standard form used by
Althea and in compliance with the MBR. For the avoidance of doubt, the Released
Executed Batch Record will, include a calculation of each of the Actual Yields
listed on Appendix E and will not be considered complete if there are any open,
unresolved deviations or investigations for the specific Lot(s).
1.59    “Renewal Term” shall have the meaning set forth in Section 8.1.
1.60    “Replacement Cost” shall have the meaning set forth in Section 5.4(c).
1.61    “Rota 150 Facility” means Althea’s facility located at the campus
centered at 11040 Roselle Street, San Diego CA 92121.
1.62    “Specifications” shall mean the applicable specifications for Client
Product or Bulk Compound or other Components, as applicable, set forth in
Appendix C, as such specifications may be amended from time to time in
accordance with this Agreement.
1.63    “Statement of Work” or “SOW” or “DOS” shall mean a proposal, description
of services or other written document(s) signed by both parties and made a part
of this Agreement that set(s) forth the particular services required for
Production and Non-Production Services to be provided by Althea under this
Agreement, including, without limitation, the description of such services,
deliverables and for Non-Production Services, fees (subject to Appendix A for
storage fees), timelines, milestones, payment schedules and validation protocols
and fees.
1.64    “Successful Validation” shall have the meaning given to such term in the
CRA.
1.65    “Supply Deficiency” shall have the meaning set forth in Section 5.5(a).
1.66    “Supply Delay” shall have the meaning set forth in Section 5.5(a).
1.67    “Supply Failure” shall have the meaning set forth in Section 5.5(a).


CONFIDENTIAL
5


 

    



--------------------------------------------------------------------------------

CONFIDENTIAL


1.68    “Term” shall have the meaning provided in Section 8.1.
1.69    “Term Trigger Date” shall have the meaning give to such term in the CRA.
1.70    “Theoretical Yield” shall have the meaning provided in Appendix E.
1.71    “Third Party” shall mean any Person who is not Althea or Client, or an
Affiliate of Althea or Client.
1.72    “Vial” shall mean the vial specified in the Specifications.
1.73    “Yield” shall have the meaning provided in Appendix E.
1.74    “Yield Production Standard” shall have the meaning provided in Appendix
E.
1.75    Interpretation; Headings. Each term used in any Exhibit to this
Agreement and defined in this Agreement but not defined therein shall have the
meaning set forth in this Agreement. Unless the context otherwise requires,
(i) “including” means “including, without limitation” and (ii) words in the
singular include the plural and words in the plural include the singular. A
reference to any party to this Agreement or any other agreement or document
shall include such party’s successors and permitted assigns. A reference to any
agreement or order shall include any amendment of such agreement or order from
time to time in accordance with the terms hereof and thereof. A reference to any
legislation, to any provision of any legislation or to any regulation issued
thereunder shall include any amendment thereto, any modification or re-enactment
thereof, any legislative provision or regulation substituted therefor and all
regulations and statutory instruments issued thereunder or pursuant thereto. The
headings contained in this Agreement are for convenience and reference only and
do not form a part of this Agreement. Section, article and Exhibit references in
this Agreement refer to sections or articles of, or exhibits to, this Agreement
unless otherwise specified.


2.
VALIDATION AND NON-PRODUCTION SERVICES.

2.1    Validation and other Non-Production Services. Althea shall qualify
equipment and validate the Production Process (as applicable) according to the
validation protocol(s) approved by both parties in advance in writing. Such
validation protocol(s) and timeline shall be included in an SOW or in the
Capacity Reservation Agreement between the parties of even date herewith
(“CRA”). Althea shall perform validation and other Non-Production Services in a
timely, professional and workmanlike manner consistent with industry standards
and in accordance with this Agreement, the Quality Agreement, the applicable SOW
and all Regulations applicable to such Services.
2.2    Non-Production Fees: The fees for any Non-Production Services provided by
Althea hereunder (the “Non-Production Fees”) shall be set forth in Appendix A or
in an SOW.
2.3    Technical Contact. Each party will appoint a technical contact
(“Technical Contact”) having primary responsibility for day-to-day interactions
with the other party for the activities conducted hereunder. The parties may
each specify a different Technical Contact for any Non-Production Services in
the applicable SOW. Any change to a Technical Contact will be identified in
writing to the other party. Each party will use reasonable efforts to provide
the other party with at least [**] days prior written notice of any change in
that party’s Technical Contact. Unless otherwise set forth herein, all


CONFIDENTIAL
6


 

    



--------------------------------------------------------------------------------

CONFIDENTIAL


communications between the parties regarding the conduct of activities performed
hereunder will be addressed to the party’s relevant Technical Contact.
3.    PRODUCTION – GENERAL OBLIGATIONS
3.1    Documentation: The Master Batch Record shall be reviewed and approved by
Althea and by Client in writing prior to commencement of Production. Any change
to an approved Master Batch Record shall be reviewed and approved in a signed
writing by Althea and by Client prior to said change being implemented. Each Lot
of Client Product shall be Produced by using a true copy of the Master Batch
Record. Each copy of the Master Batch Record for a Lot of Client Product shall
be assigned a unique Lot number. Deviation(s) from the Master Batch Record must
be documented as required by cGMP in the Released Executed Batch Record for each
Lot. Althea shall provide Client with each Released Executed Batch Record in a
form reasonably suitable for Client's submission to applicable Regulatory
Authorities. The parties shall execute the Quality Agreement prior to or
simultaneously with the execution of this Agreement or at a later time if
mutually agreed by the parties, provided that such Quality Agreement shall be
executed prior to commencement of Production under this Agreement.
3.2    Vendor and Supplier Audit and Certification: Client shall certify and
audit all vendors and suppliers of Client-Supplied Components. Althea shall
specify in the Specifications or obtain the prior written approval of Client for
vendors and suppliers of Althea-Supplied Components. Althea shall certify and
audit all vendors and suppliers of Althea-Supplied Components and shall provide
reasonable access in accordance with Section 9.3 (Audits) to any information
relevant to such certifications and/or audits to Client upon Client’s request.
Client may seek to audit Althea vendors and suppliers where Client reasonably
believes that the Althea qualification process is insufficient and/or the Althea
vendor or supplier qualification status is unsupported. Althea shall use its
commercially reasonable efforts to facilitate any such audit.
3.3    Export Controls: Each party shall comply with applicable U.S. and other
laws, rules and regulations that govern the import, export and re-export of
Client Product, Components and other items relating to this Agreement, including
the U.S. Export Administration Regulations, and shall obtain any required export
and import authorizations. Althea shall not export any Bulk Compound or Client
Product from the United States without Client’s prior written approval. Client
shall be the exporter of record for any Bulk Compound or Client Product shipped
out of the United States, as Client remains the owner of the Bulk Compound or
Client Product, as applicable. Client shall be responsible for ensuring that all
shipments of Bulk Compound or Client Product exported from the United States are
made in compliance with all applicable United States export laws and regulations
and all applicable import laws and regulations into the country of deportation.
Client shall be responsible for obtaining and paying for any licenses,
clearances or other governmental authorization(s) necessary for such exportation
from the United States. Client shall select and pay the freight forwarder who
shall solely be Client’s agent. Client and its freight forwarder shall be solely
responsible for preparing and filing the shipper’s export declaration and any
other documentation required for the export.
3.4    Safety Data Sheet (SDS); Acceptable Materials: Client shall provide
Althea a safety data sheet for Client-Supplied Components and Client Product.
Althea shall conform to established safety practices and procedures set forth in
any such safety data sheet and shall store and handle Client-Supplied Components
and Client Product as required by the MBR, and all applicable laws and
regulations. Althea is under no obligation to produce, nor shall Client ship or
cause to be shipped to Althea without specific prior written approval, nor shall
Althea produce or store in any facility or any fill/finish line or equipment
used or intended to be used for Production hereunder any materials that: (a)
contain a penicillin, cephalosporin, high-potent product, DEA controlled
substance or radio label, (b) have


CONFIDENTIAL
7


 

    



--------------------------------------------------------------------------------

CONFIDENTIAL


an occupational exposure limit of less than 1 µg/m3 or (c) include substances
that, under cGMP or industry standards (including 21 CFR Part 211.42(d)) may not
share facilities or equipment with Client Product. Althea understands and agrees
that the Bulk Compound may have unpredictable and unknown biological and/or
chemical properties and should be used with caution and is not to be used for
testing in or treatment of humans by Althea or for any purpose other than as
provided herein. Althea shall immediately notify Client of any unusual health or
environmental occurrence relating to Client Product, including, but not limited
to, any claim or complaint by any employee of Althea or any of its Affiliates or
Third Party contractors. Althea agrees to advise Client immediately of any
safety or toxicity problems of which it becomes aware regarding the Client
Product that are not already encompassed by the information contained in the
Safety Data Sheet. Except as set forth in Article 6, the generation, collection,
storage, handling, processing, disposal, transportation and movement of all
hazardous materials and waste used or generated by Althea, as applicable, shall
be the sole responsibility of Althea at its sole cost and expense.
3.5    Components: Client shall supply to Althea, at no cost (other than as
provided for under Section 5.4(c) and (d)), Client-Supplied Components. As of
the Effective Date, the only Client-Supplied Components are Bulk Compound and
those Components previously purchased by Client under purchase orders issued
prior to the Effective Date that are identified on Appendix A-1 (the
“Pre-Purchased Components”), which are currently being stored by Althea. From
and after the Effective Date, except as may otherwise be agreed between the
parties in the SOW or DOS, Althea shall be responsible for procuring and
providing all Components other than Bulk Compound (which shall always be
supplied by Client); provided that (x) Althea shall first utilize the
Pre-Purchased Components and provide a corresponding discount to the Purchase
Price for any Production utilizing such Pre-Purchased Components, as set forth
in more detail on Appendix A and (y) in the event that Client supplies or
transfers to Althea any further Components (beyond the Bulk Compound and the
Pre-Purchased Components), the Parties agree to make equitable adjustments to
the Purchase Price (or otherwise provide for a credit to Client) for the
Production of the applicable Lots for which such Components are provided. All
Components procured and used by Althea for Production shall meet the
Specifications for such Components set forth in the MBR. Althea shall not
procure any Althea-Supplied Components on an exclusive basis or in a manner or
on terms or conditions that would preclude Client or Client’s other contract
manufacturers from obtaining access to any such Components. Client shall supply
any Client-Supplied Components for which it is responsible no later than [**]
business days prior to the beginning of the Production of the relevant Lot(s) of
Client Product. The parties may specify in the Specifications earlier dates by
which Client shall supply Client-Supplied Components. Althea’s use of
Client-Supplied Components supplied by or on behalf of Client shall be limited
to the Production of Client Product contemplated by this Agreement exclusively
for Client.
(a)    Within [**] business days of Althea’s receipt of any Client Supplied
Components, Althea shall conduct a visual inspection of such Client-Supplied
Components, including the secondary packaging therefor, to determine quantities
and whether such Client-Supplied Components have been compromised. In the event
that such visual inspection indicates that the Client-Supplied Components have
been compromised or quantities are incorrect, Althea shall notify Client of same
within [**] business days. Within [**] business days of Althea’s receipt of any
Client-Supplied Components, Althea shall: (i) perform an identification test on
the Client-Supplied Components and confirm the shipment quantity; (ii) conduct
any other tests provided for in the Specifications or the MBR; and (iii) notify
Client of any inaccuracies with respect to quantity or failure of such tests. In
the event of the Client-Supplied Components had been compromised upon their
arrival at Althea or in the event of a failure of the Client-Supplied Components
to meet the quantity requirements or of any tests contemplated by this Section
3.5(a), Client shall supply to Althea replacement Client-Supplied Components.
Prior to commencing Production using any Bulk Compound, Althea shall retrieve
and retain (in partial consideration of the Production fees Ophthotech shall be
liable to pay hereunder, and at no additional cost


CONFIDENTIAL
8


 

    



--------------------------------------------------------------------------------

CONFIDENTIAL


to Ophthotech) retention samples of Bulk Compound as contemplated by 21 CFR
211.170(a). Althea will retain such samples for at least the minimum time
periods required by 21 CFR 211.170(a).
(b)    Client shall retain title to and, subject to the provisions of this
Agreement (including, without limitation, Sections 5.4(c)), risk of loss for,
the Client-Supplied Components delivered to Althea, including, without
limitation, while they are at the Facility. Althea shall clearly identify all
Client-Supplied Components in storage and in its books and records as goods
belonging to Client. Client shall have access to the Client-Supplied Components
as set forth in Sections 9.3 and 9.4. Client shall procure, at Client’s cost,
insurance covering damage or loss of Client Supplied Components during all times
for which Client bears the risk of loss.
(c)    Althea shall use first in first out and first expiry first out methods of
usage of the Client-Supplied Components. Althea shall use its commercially
reasonable efforts to obtain maximum yield of the Client Product from the
Client-Supplied Components. Following [**] Production Lots on (i) the Rota 150
Facility, the parties shall agree on the Acceptable Yields for each of the
Yields specified in Appendix E for such Facility and (ii) the HSL Facility, the
parties shall agree on the Acceptable Yields for each of the Yields specified in
Appendix E for such Facility. Althea shall promptly (but in any event within
[**] Business Days) inform Client of any loss or damage to the Client-Supplied
Components (over and above the acceptable yield loss rate) and promptly provide
in writing all explanations and evidence. Remedies for the loss of
Client-Supplied Components are set forth in Section 5.4(c).
(d)    Althea shall maintain up-to-date records of all Client-Supplied
Components and Client Product held in inventory or storage and, with respect to
all Client-Supplied Components, shall provide to Client (i) as part of the
Released Executed Batch Record, an accounting of all Client-Supplied Components
used in the Production of the relevant Lot and (ii) through the JPC, during the
[**] of each month, a complete and accurate list of all Client-Supplied
Components held by it on the last day of the immediately preceding calendar
month. Any such inventory list shall in particular specify the inventory balance
of Client-Supplied Components at the relevant date and shall be accompanied by a
report reconciling the quantities of the Client-Supplied Components provided to
and held by Althea, the consumption of the Client-Supplied Components and the
estimated yield losses in Production based on Actual Yields.
(e)    In addition to the reports set forth in paragraph (d) above, Althea shall
provide to Client the result of an inventory count to be carried out in
accordance with Althea’s usual year-end audit procedures, of all Client-Supplied
Components and Client Product held by Althea as of a date prior to (and within
[**] weeks) of [**] of each year, such count to be delivered promptly following
the conclusion of such count (and in any event within [**] business days).
Additional inventory counts may be conducted as agreed between the parties,
including reasonable fees to Althea. Althea shall afford Ophthotech (and if
reasonably requested by Ophthotech, a representative of Ophthotech’s independent
public accounting firm) a reasonable opportunity to be present during such
counts. Althea shall be responsible for resolving, with Ophthotech’s reasonable
cooperation, all discrepancies (such as, for example, missing quantities)
evidenced by such yearly inventory count. Each party shall pay for its own
auditor’s fees under this paragraph.
3.6    Subcontracting: Althea shall not subcontract or otherwise delegate,
including, without limitation, to Affiliates or Third Parties, any portion of
its obligations under this Agreement without Client's prior written approval and
in accordance with the Quality Agreement; provided that approval shall not be
required for individuals who are independent contractors performing ancillary
services at Althea in the ordinary course of business. Althea shall ensure that
such subcontractors and independent contractors are subject to relevant
obligations consistent with Althea’s obligations contained


CONFIDENTIAL
9


 

    



--------------------------------------------------------------------------------

CONFIDENTIAL


in this Agreement and are properly qualified, including, in the case of
independent contractors, through the use of appropriate background checks.
Althea shall be responsible for any breach of this Agreement by any such
subcontractor or independent contractor.
3.7    Other General Obligations: Althea shall (i) Produce Client Product only
at the Facility and (ii) in a timely, professional and workmanlike manner
consistent with industry standards and in accordance with this Agreement, the
Quality Agreement, the Production Standards, the applicable Purchase Order and
all Regulations applicable thereto. In the event Client proposes an additional
Client Product for Production following the Effective Date, Althea will work
with Client in good faith to establish and support Production Services with
regards to such product hereunder, with any Non-Production Services in
connection with such initiation to be performed by Althea at reasonable rates,
all of which shall be agreed by the parties and effective when included in an
SOW or DOS.
3.8    Exclusive Supply. Althea agrees that during any calendar year of the Term
in which Ophthotech (a) (i) orders and pays for at least [**] vials of Client
Product or (ii) orders and purchases at least [**]% of all its requirements for
filling Fovista®, Zimura ® and such other Client Products as are added pursuant
to Section 3.7 hereunder following the Effective Date, whichever is lower as
between (i) and (ii), and (b) provided that Ophthotech is then in material
compliance with all of its obligations hereunder, Althea and its Affiliates
shall supply biological or pharmaceutical drug products (1) that are intended
for ocular use and/or to treat diseases or conditions of the eye and (2) that
include pegylated or unpegylated naturally or non-naturally occurring
oligonucleotide that is intended to bind to and inhibit platelet-derived growth
factor (PDGF) or its receptors (any such product meeting the requirements of
both (1) and (2), a “Competing Product”), only to Client. The restrictions of
this Section 3.8 with respect to Competing Products shall not apply to any Third
Parties who are Althea customers (i.e. with existing production or contracts for
production) as of the Effective Date. During any period prior to the Term
Trigger Date that the Rota 150 is not available for commercial Production of
Client Product or following the Term Trigger Date that the HSL Equipment is not
available for commercial Production of Client Product, including during the
pendency of a Force Majeure Event (as such term is defined in either the CRA or
this Agreement), and for so long thereafter as Client has any open unfulfilled
purchase orders with alternative fill/finish service providers issued during
such period of unavailability, Client shall be excused from the requirements set
forth in clause (a) of the first sentence of this Section 3.8 as a condition to
the applicability of the restrictions imposed on Althea under this Section 3.8
with respect to Competing Products.
4.
PRODUCTION – FORECASTS AND ORDERS

4.1    Quarterly Rolling Forecasts:
(a)    Commencing with the first calendar quarter subsequent to the Effective
Date, Client shall submit to Althea on a quarterly basis on or before the first
business day of each calendar quarter a [**]-month rolling forecast that sets
forth for each month the total quantity of Client Product(s) that Client expects
to order from Althea and the expected Delivery Dates (the “Forecast”). “Delivery
Date” of Client Product or Lots means the date of delivery of the completed
Released Executed Batch Record. The first [**] months of each Forecast (the
“Binding Portion”) shall be binding on Client (and Client shall submit or shall
have submitted Purchase Orders consistent therewith), with the remaining periods
covered by such Forecasts being non-binding. The non-binding portions of each
Forecast submitted by Client shall be for planning purposes only.
(b)    Subject to Section 4.1(c), each Forecast submitted by Client following
January 1, 2018 shall cover [**] months, with the first [**] months being the
Binding Portion.


CONFIDENTIAL
10


 

    



--------------------------------------------------------------------------------

CONFIDENTIAL


(c)    Each Forecast submitted following the Term Trigger Date (as defined in
the CRA), shall cover [**] months, with the first [**] months being the Binding
Portion.
4.2    Production for the Binding Portion of a Forecast (both quantities and
delivery dates indicated on submitted Purchase Orders) may not be changed from
the prior Forecast for the same periods, absent (a) mutual written agreement of
the parties or (b) a rescheduling or Cancellation in compliance with sections
8.4 and 8.5 below. Changes to the non-binding portion of the Forecast shall be
subject to section 4.3 below.
4.3    Amending Forecasts: Forecasts for any new period(s) not appearing in a
prior Forecast shall be subject to Althea’s acceptance, unless the amounts
constitute Guaranteed HSL Capacity or priority Rota 150 capacity under the CRA
(section 4.4) or as otherwise agreed in writing by Althea. The non-binding
portion of a Forecast for quarters appearing in prior accepted Forecasts can be
increased or reduced by Client from time to time, provided that the quantity
difference may not be greater than [**]% versus the first accepted Forecast for
that Client Product for the same quarter. Althea shall use commercially
reasonable efforts to support any Client’s need for increased volumes of Client
Product should market conditions so require.
4.4    Purchase Order: Purchase Orders shall be submitted at least [**] months
prior to the earliest Delivery Date specified therein. Each purchase order shall
specify the number of Vials of Client Product ordered, the Delivery Date(s) for
each Lot, the requested fill date(s) (“Fill Date(s)”) for each Lot (which will
be approximately [**] weeks prior to the applicable Delivery Date(s)) and the
manner and address of delivery (or, if applicable, request for storage at
Althea). Althea shall notify Client as to whether any Purchase Order has been
accepted or rejected within [**] business days following Althea’s receipt of
such Purchase Order, provided that Althea may only reject a Purchase Order (a)
that fails to comply with the requirements of the Forecast and this Agreement,
or (b) due to force majeure under Article 11. Althea’s failure to affirmatively
reject a Purchase Order as permitted in the foregoing proviso within the
[**]-business day period shall be deemed an acceptance of such Purchase Order.
Althea and Client will confirm the scheduled Fill Date for each Lot of Client
Product through the Purchase Order acceptance or otherwise through the JPC. In
the event that Althea rejects a Purchase Order hereunder, Althea shall
simultaneously notify Client in writing of the reasons why such order was
rejected by Althea. Client may, at its option, submit a revised Purchase Order
within [**]- business days of such rejection.
4.5    Prior Statements of Work, Quotations and Purchase Orders: Client and
Althea acknowledge and agree that (a) services for incomplete lots of Client
Products or other incomplete services in the Statements of Work (however
designated) entered into prior to the Effective Date and identified in Appendix
B, shall be governed by the terms and conditions of this Agreement and that such
incomplete services performed under such Statements of Work shall be deemed to
be services provided under this Agreement, (b) any references to Althea terms
and conditions in such quotations or purchase orders as they relate to such
incomplete services shall be deemed references to this Agreement and (c) the
provisions of Section 14 shall apply to all statements of work, quotations or
other proposals entered into by the parties prior to the Effective Date, whether
or not such documents are identified on Appendix B.
5.
PRODUCTION – RELEASE AND ACCEPTANCE

5.1    Released Executed Batch Record: Althea shall test, or cause to be tested
by agreed upon third parties, as set forth in the MBR and in accordance with the
Specifications or, in the case of clinical Production, the applicable SOW, each
Lot of Client Product Produced pursuant to this Agreement before delivery of the
Released Executed Batch Record to Client. The parties may agree that


CONFIDENTIAL
11


 

    



--------------------------------------------------------------------------------

CONFIDENTIAL


parts of such testing be performed by Client or a qualified third party chosen
by Client. The Certificate of Analysis and Released Executed Batch Record for
each Lot Produced shall comply with the Quality Agreement.
5.2    Release: Althea shall send, or cause to be sent, all applicable
certificates, including, without limitation, Certificates of Analysis and
Certificates of Compliance, and the Released Executed Batch Record (with all
opened deviations, investigations or other anomalous events related to such Lot
having been resolved) together with any Client Product samples requested by
Client to Client, or Client’s designee, as soon as they become available with a
target of not more than [**] weeks after the actual Fill Date for the applicable
Lot, subject to reasonable resolution of issues by the applicable operating
personnel of both parties or, if necessary, the Joint Project Committee defined
under the CRA. Althea shall promptly, and in any event, within [**] business
days, respond to any questions or requests for additional information that
Client may have with respect to such Released Executed Batch Record and other
relevant Lot documentation.
5.3    Acceptance, Non-Conforming Client Product; Latent Defects: Within [**]
days after receipt by Client of the completed Released Executed Batch Record,
and any requested Client Product samples and/or information required under the
Quality Agreement, Client shall conduct such testing and/or inspection as it
shall determine and either accept or reject the relevant Lot(s).
(a)    If Client does not notify Althea within such [**]-day period (as it may
be extended in accordance with this Section 5.3) that any Client Product does
not conform to the Production Standards (a “Non-Conformity”, and any such Client
Product, “Non-Conforming”) and reject such Lot, then Client shall be deemed to
have accepted the Client Product as conforming, provided that Client may revoke
acceptance of Client Product in the event of a Non-Conformity that (i) existed
at the time of shipment by Althea under section 6.1 (ii) was not discoverable at
the time of delivery by reasonable testing, inspection and review by Client,
(iii) was caused solely by Althea’s failure to Produce Client Product in
accordance with cGMP or the MBR and (iv) Client gives notice thereof to Althea
within [**] days of first learning of such non-conformity or defect, but in any
event no later than [**] months from the date of shipment by Althea or [**]
months following the Lot expiration date, whichever is earlier (a “Latent
Defect”).
(b)    If Client believes any Client Product has a Non-Conformity or Latent
Defect it shall provide Althea by telephone or email a detailed explanation of
the Non-Conformity or Latent Defect. Within [**] business days of its receipt of
such notice, Althea may investigate such alleged Non-Conformity or Latent Defect
and shall notify Client of Althea’s determination with respect to whether the
Client Product is Non-Conforming or has a Latent Defect. If Althea agrees such
Client Product is Non-Conforming or that such Client Product has a Latent
Defect, Client shall have the remedies set forth in Section 5.4. If Althea
disagrees with Client’s determination that the Client Product is Non-Conforming
or has a Latent Defect the parties shall follow the procedure set forth in
paragraph 5.3(c) below.
(c)    If the parties dispute whether Client Product is Non‑Conforming or has a
Latent Defect, the parties will follow the following procedures:
(i)    The parties will establish the basis of the dispute in writing within
[**] days of Althea’s notice of determination in paragraph (b) above.
(ii)    The parties will agree to the written description content and detail of
the dispute by signing and dating the written dispute description.


CONFIDENTIAL
12


 

    



--------------------------------------------------------------------------------

CONFIDENTIAL


(iii)    The parties will appoint an independent third-party expert (which, in
the case of an independent laboratory, must have qualified analytical methods to
analyze Client Product) and may be [**] or another mutually agreeable
third-party laboratory) (the “Independent Expert”) to evaluate the dispute
description document, as well as, if applicable, mutually acceptable samples of
the Client Product.
(iv)    The parties agree to accept as final and binding (absent manifest error)
such Independent Expert’s determination of whether or not a Non‑Conformity or
Latent Defect exists and the cause(s) thereof.
(v)    Client and Althea shall share equally the costs of the Independent
Expert.
(vi)    The parties will use commercially reasonable efforts to obtain a
decision from the Independent Expert as soon as reasonably practicable.


5.4    Remedies for Non-Conforming Client Product and Latent Defects:
(a)    In the event Althea agrees that the Lot(s) of Client Product is
Non-Conforming or has a Latent Defect or the Independent Lab determines under
Section 5.3(c) that the Client Product is Non-Conforming due to the negligence
of Althea and Client timely rejects the Lot (except for Latent Defects), then
Althea, at Client’s option and at Althea’s expense, shall either (i) replace
such Non-Conforming Client Product as soon as reasonably practicable but in no
event later than [**] days (factoring in additional time for receipt of
replacement Bulk Compound from Client, to the extent the same is called for
given current inventory levels), (ii) except in the case of a Latent Defect,
reprocess such Client Product, subject to mutually agreed reprocess plan, or
(iii) except in the case of a Latent Defect, refund to Client any payments made
by Client to Althea in respect of the relevant Lot(s) and cancel the remaining
unpaid Purchase Price of such Client Product Production. In addition to the
above remedies, the provisions of Sections 5.4(c) below shall apply to the cost
of Client-Supplied Components and Bulk Compound used in the Production of any
Non-Conforming Client Product or Client Product that has a Latent Defect. Upon
failure of such replacement or rework of the same Lot(s) the matter shall be
promptly escalated to the Joint Project Committee and the parties shall
diligently and timely agree on a resolution and/or remedy. In addition, in the
event any Non-Conformity causes a Supply Delay or in the event of a Latent
Defect, Client shall have the remedies set forth in Section 5.5(c).
(b)    In the event Althea does not agree that the Client Product is
Non-Conforming or has a Latent Defect, and while the Independent Lab
determination under Section 5.3(c) is pending, Client may submit a Purchase
Order for immediate new Production of Client Product. Such Purchase Order shall
be subject to Althea’s acceptance, which shall not be unreasonably withheld,
conditioned or delayed.
(c)    Althea shall reimburse Client for the cost of any Client-Supplied
Components (namely the direct, out-of-pocket and documented fees paid for their
procurement, including, but not limited to, any transportation and insurance
fees) (the “Replacement Cost”) that (i) have been lost or cannot be used in the
Production of Client Product as a result of an Althea Indemnitee’s negligence or
willful misconduct (including negligence or willful misconduct in complying with
this Agreement, cGMP or the MBR) or (ii) have been used in the Production of
Client Product that is Non-Conforming or has a Latent Defect as a result of an
Althea Indemnitee’s negligence or willful misconduct; provided that (x) Althea’s
obligation with respect to subclause (ii) of this sentence (A) shall only be
effective from and after the completion of the process validation report for the
Production of Client Product at the applicable Facility where Production occurs
and (B) shall reflect only the amount of Client-Supplied Components


CONFIDENTIAL
13


 

    



--------------------------------------------------------------------------------

CONFIDENTIAL


that have been lost over and above any applicable acceptable yield loss rate and
(y) with respect to Bulk Compound that is subject to either subclause (i) or
(ii) of this sentence, Althea shall file a claim under its professional
liability insurance policy (or any other applicable insurance policy under which
coverage may be claimed) for the Bulk Compound and Client shall be entitled to
reimbursement by Althea of (1) the amount of any insurance proceeds received
under such policy to cover the cost of such Bulk Compound plus (2) in the event
that such proceeds do not cover the Replacement Cost for such Bulk Compound,
subject to Article 16, up to [**]% of the Replacement Cost such Bulk Compound
(but, when taken together with any amounts reimbursed under the foregoing clause
(1), in an amount that does not exceed the Replacement Cost of such Bulk
Compound) .
(d)    In the event of a Latent Defect, Client shall have as its exclusive
remedies, the remedies stated in Sections [**], as well as Section [**] in the
event of the Termination of this Agreement pursuant to such Section.
(e)    Client’s rights and remedies under Sections 5.4, 5.5, 5.6, 6.3(d), and
Articles 8, 10 and 17 and those remedies set forth in the Capacity Reservation
Agreement, shall be Client’s sole and exclusive remedies for failure to deliver
conforming Client Product, including Supply Deficiencies, Supply Delays or
Supply Failures, a Non-Conformity or Latent Defect.
5.5    Inability to Supply; Liquidated Damages and Second Source: Althea shall
notify Client immediately upon becoming aware of an event that would render
Althea unable to supply any quantity of Client Product under a Purchase Order or
subject to the Binding Portion of a Forecast (other than Lot failures which
shall be subject to Section 5.4). In such event, the parties shall use
commercially reasonable efforts to agree on a remedy consistent with this
Agreement; provided, however, that Client shall receive treatment
proportionately no less favorable than any of Althea’s other supply arrangements
of similar products and quantities with respect to allocation of materials or
capacity. For purposes of this section 5.5 (a) deliver(y) means completion of
the relevant Production and deliver(y) of the completed Released Executed Batch
Record and any samples due under Sections 5.1 through 5.3 above and (b) the
terms of this Section do not apply to Latent Defects.
(a)    A “Supply Deficiency” means Althea has due to its negligence or willful
misconduct, failed to deliver the Client Product in accordance with the Yield
Production Standard with respect to the applicable Lots by the date that is [**]
business days following the scheduled Delivery Date. A “Supply Delay” means
Althea has failed to cure a Supply Deficiency by delivering the full quantity of
Client Product ordered within [**] days from a notice of Supply Deficiency from
Ophthotech. A “Supply Failure” means in a [**]-month period Althea has failed to
deliver at least [**] percent ([**]%) of the number of Lots ordered for delivery
during such period. In connection with the foregoing, Althea shall not be
responsible for delays due to lack of delivery of Client-Supplied Components or
delays in reviews, approvals, information, documents or other items to be
provided or performed by Client (assuming Althea has provided all relevant
information and documentation, as required hereunder), and any such delays shall
be excluded in determining the time periods set forth in this Section 5.5(a).
(b)    Supply Deficiency: If there is a Supply Deficiency, then, as mutually
agreed with Client, Althea shall, at Althea’s cost, promptly take one or more of
the following steps to remedy the Supply Deficiency: (i) increase the
manufacturing time and the length of a manufacturing campaign at the Facility in
order to Produce and deliver to Client additional Client Product that meet the
requirements under this Agreement to remedy the Supply Deficiency (“Deficiency
Cure Product”); (ii) make available and utilize the next reasonably available
slot of manufacturing and production at the Facility (but in any event, within
[**] days) to deliver to Client Deficiency Cure Product; (iii) coordinate and
cooperate with Client to re-schedule Production and delivery of Client Product
ordered hereunder in order to maximize


CONFIDENTIAL
14


 

    



--------------------------------------------------------------------------------

CONFIDENTIAL


Althea’s ability to Produce and deliver to Client Deficiency Cure Product while
minimizing the disruption of manufacture at the Facility then in force and any
contractual commitments to Third Party customers; and (iv) use commercially
reasonable efforts to otherwise remedy the Supply Deficiency by utilizing and
dedicating excess capacity not contractually committed to Third Party customers
to Produce and deliver Deficiency Cure Product and to reserve such capacity for
Client’s requirements until the issues surrounding the Supply Deficiency have
been remedied to Client’s satisfaction. Althea shall bear any incremental cost
of any such cure or attempted cure beyond the Purchase Price, including, but not
limited to, any overtime labor costs Althea that may be required to increase
Facility output to meet its requirements under this Section 5.5(b).
(c)    Supply Delay; Liquidated Damages: The parties acknowledge and agree that
Client’s damages in the event of a Supply Delay will be substantial and
difficult to calculate. If there is a Supply Delay, then Althea shall (i) use
the measures described in items (i) through (iv) of Section 5.5(b) above to
remedy such Supply Delay on a priority basis as soon as possible and (ii) credit
(or in the event that Client does not have any unpaid balances owing under this
Agreement, pay) to Client liquidated damages of [**]% of the Price for
Production of the aggregate number of vials that are the subject of such Supply
Delay (in the case of any vials to be delivered using Rota 150 Lot pricing,
priced according to a pro rata calculation based on the number vials in
question). In addition, for so long as a Supply Delay is continuing, Client
shall be permitted, without penalty, to cancel, in whole or in part, any or all
other open Purchase Orders for Production (i.e. those not subject to the
remedies above) and to revise the Forecast accordingly. In the event Client
cancels any open Purchase Orders that are subject to a Supply Delay, Althea
shall promptly refund to Client all prepayments or other payments previously
made by Client with respect to such Purchase Order.
(d)    Supply Failure; Liquidated Damages: The parties acknowledge and agree
that Client’s damages in the event of a Supply Failure will be substantial and
difficult to calculate. In the event a Supply Failure occurs, Althea shall
credit (or in the event that Client does not have any unpaid balances owing
under this Agreement, pay) to Client, as liquidated damages, [**] percent
([**]%) of the Price for Production of the aggregate number of vials that are
the subject of such Supply Failure (in the case of any vials to be delivered
using Rota 150 Lot pricing, priced according to a pro rata calculation based on
the number of vials in question).
5.6    Yields; Reviews: The parties agree to negotiate in good faith an
Acceptable Yield as set forth in Appendix E. The JPC shall periodically review
and discuss the Theoretical Yields and Actual Yields achieved by Althea and
other yield parameters as well as Supply Deficiency, Supply Delay and Supply
Failure parameters with respect to Production performed hereunder based on
historical experience and make adjustments as necessary to conform to such
experience, subject to an appropriate amendment (with the written consent of
both parties, such consent not to be unreasonably withheld, conditioned or
delayed) to this Section 5.5 and/or Appendix E.
5.7    Alternative Supplier: Nothing in this Agreement shall prevent Client, at
any time, from qualifying and/or establishing an alternate supplier to
manufacture, fill/finish and supply Client Product. If Client desires to
establish or qualify an alternate supplier, Althea shall, upon Client’s request,
reasonably assist Client for a reasonable period of time in such efforts,
including, without limitation, providing reasonable technology, materials and
information regarding Production of Client Product, subject to negotiation and
execution of an SOW including reasonable fees for such services. Such fees shall
be reduced if due to unresolved, repeated Lot failures due to Althea’s
negligence, or an unresolved inability to supply Client Product for a material
period of time due to Althea’s negligence.


CONFIDENTIAL
15


 

    



--------------------------------------------------------------------------------

CONFIDENTIAL


6.
PRODUCTION – DELIVERY & STORAGE

6.1    Delivery Terms: Within [**] days of Client’s receipt of the Released
Executed Batch Records under section 5.2, Client shall provide shipping or
storage instructions for the applicable Client Product. Subject to Section
6.3(b) below, Althea shall not ship Client Product unless and until Client has
accepted (or has been deemed to have accepted) such Client Product pursuant to
Section 5.3 and has authorized such shipment in writing (which may be by email).
Althea shall ship or store all Client Product in accordance with this Agreement
and any consistent storage or shipping instructions provided in Client’s
Purchase Order. Regardless of location or contemplated or actual further
processing of Client Product Lot(s), title to and risk of loss for Client
Product shall pass to Client following acceptance (or deemed acceptance) of such
Client Product in accordance with Section 5.3 or upon earlier delivery by Althea
to Client’s courier, upon Client’s instructions. All shipments of Client Product
shall be shipped FCA (INCOTERMS 2010) Althea’s Facility, at Client’s expense.
Client shall procure and maintain, at its cost, insurance covering damage or
loss of Client Product at all times during which Client has title to and risk of
loss for such Client Product. Althea shall not be entitled to deliver partial
shipments of Client Product unless expressly authorized by Client in writing.
6.2    Storing, Packaging & Shipping Specifications: Storage, packaging
(including external package labeling) and shipping specifications for
Client-Supplied Components and Client Product, including temperature
requirements and temperature monitoring instructions, shall be set forth in the
Specifications.
6.3    Storage and Handling:
(a)    Althea shall store and handle all Components (other than Bulk Compound,
which is subject to the following sentence) under appropriate cGMP conditions
and in accordance with any temperature, humidity, light and cleanliness
specifications accompanying such Components. Althea shall store and handle Bulk
Compound and Client Product in accordance with the Specifications and under
appropriate cGMP conditions. In addition to the foregoing, Althea shall store
and handle all Client-Supplied Components and Client Product so as to prevent
the commingling of same with Althea's own inventories and supplies, or those
held by Althea for third parties.
(b)    So long as Client has open, unfulfilled Purchase Orders or binding
forecasted Production: (i) Storage of Client-Supplied Components prior to
scheduled Production and for [**] days following passage of title and risk of
loss of Client Product under section 6.1 above shall be without additional
charge and (ii) unshipped Client Product shall also be stored for the same
[**]-day period without additional charge. Thereafter, or in the event that
Client does not have any open, unfulfilled Purchase Orders, storage fees shall
apply as set forth below. Unless otherwise instructed by Client, Althea shall
retain remaining Client-Supplied Components and Client equipment related to a
Lot after cessation or interruption of its Production. A storage fee may be
assessed for such retained Client-Supplied Components or equipment beginning
[**] days after cessation or interruption of the Production in the event that
Client does not have any open, unfulfilled Purchase Orders or binding Forecasted
Production.
(c)    Storage fees for Client Product and Client-Supplied Components, to the
extent applicable under Section 6.3(b), shall be at the price set forth in
Appendix A. Storage may be at Althea’s Facility or such other facilities
(including, potentially, those of Althea’s qualified subcontractors’) that
Client has approved in writing. If Althea is storing Client-Supplied Components
and Client does not have any open, unfulfilled Purchase Orders or binding
Forecasted Production, Althea may destroy such items at Client’s expense, upon
[**] days’ notice of intent to destroy and opportunity to take delivery prior to


CONFIDENTIAL
16


 

    



--------------------------------------------------------------------------------

CONFIDENTIAL


the scheduled shipment for destruction (it being understood that Althea shall
not so destroy any Client-Supplied Components in the event that Client submits a
Purchase Order.
(d)    Althea shall reimburse Client for the Replacement Cost of any Client
Product, including, any Purchase Price paid hereunder) stored by Althea
following acceptance (or deemed acceptance) by Client that is lost or cannot be
used as a result of an Althea Indemnitee’s gross negligence or willful
misconduct (including gross negligence or willful misconduct in complying with
this Agreement or cGMP); provided that Althea shall file a claim under its
professional liability insurance policy (or any other applicable insurance
policy under which coverage may be claimed) for the Client Product and Client
shall be entitled to reimbursement by Althea of (1) the amount of any insurance
proceeds received under such policy to cover the cost of such Client Product
plus (2) in the event that such proceeds do not cover Client’s out-of-pocket
procurement costs for such Client Product, up to [**]% of Client’s out-of-pocket
procurement costs of such Client Product (but, when taken together with any
amounts reimbursed under the foregoing clause (1), in an amount that does not
exceed Client’s out-of-pocket procurement costs of such Client Product) subject
to Article 16.
6.4    Rejects. Client Product which is Non-Conforming or tailings following
Production (“Rejects”) shall be stored by Althea for a reasonable period of time
pending Released Executed Batch Record review and disposition in accordance with
such review and the timeline set forth in section 5.3. Unless otherwise agreed
in writing, disposition shall be by destruction performed by Althea, the costs
of which are included in the Purchase Price; provided that Client shall be
separately responsible for the costs associated with Althea destroying any
Client Product that meets the Production Standard. No storage of Rejects by
Althea beyond what is described above shall be required unless (a) Client’s
remedies under Section 5.4 so require or (b) the parties so agree in writing
prior to the start of Production. The parties shall agree in writing in advance
of Production of any alternative disposition instructions for Rejects, including
any labeling and special conditions, which shall be incorporated into the Master
Batch Record. Such instructions shall comply with cGMP and any other applicable
laws and regulations. Client warrants that Rejects that are retained by Client
shall only be used in accordance with applicable law and regulations. If Althea
disposes of Rejects, Althea shall dispose of such Rejects in accordance with
disposition instructions agreed with Client, or, in the absence of such
instructions, in accordance with Althea SOPs and applicable law.
7.
PAYMENT TERMS FOR PRODUCTION.

7.1    Payment for Production:
(a)    Fees for Production of a Lot of Client Product shall be invoiced as
follows : (i) [**]% on or after the actual Fill Date and (ii) [**] percent
([**]%) upon Althea’s delivery of Released Executed Lot Records. Client shall
pay all invoices for undisputed amounts by wire in accordance with the
instructions below within [**] days of the invoice date. No tax or other
withholding shall be made from payments due hereunder. Any payment due under
this Agreement not received within the times noted above shall bear interest at
the lesser of (i) the maximum rate permitted by law, and (ii) [**]% per month on
the outstanding balance compounded monthly, including any disputed amounts
ultimately due Althea.
Althea’s wire instructions are as follows:


Bank Name:    [**]
Address:    [**]




CONFIDENTIAL
17


 

    



--------------------------------------------------------------------------------

CONFIDENTIAL


Account #:    [**]
SWIFT #:    [**]
Routing #:    [**]


7.2    Price Increases: The Purchase Price shall not, until January 1, 2018,
increase from the prices set out in Appendix A. Thereafter Althea may reasonably
increase the Purchase Price on an annual basis by providing notice of the same
to Client on or before [**] of each calendar year, with new pricing to take
effect for Production under any Purchase Order received by Althea following such
notice (but not before January 1, 2018) provided that (a) for notices that may
be given in 2017 through 2021, the increase shall not exceed [**]% annually and
(b) thereafter the annual increase shall not exceed [**], except in each case,
in the event of extraordinary circumstances (such as labor shortages, or
extraordinary labor, facility or utility costs or cost increases including
Components cost increases, in which case Althea shall provide written
justification for such price increase and the parties shall meet and confer and
negotiate Althea’s requested price increase in good faith. The foregoing
notwithstanding, within [**] days of the Term Trigger Date, Althea may request
and upon such request Client agrees to meet, confer and negotiate in good faith
an adjustment to the pricing and/or price constraint for Production using the
HSL Equipment to reasonably compensate Althea in relation to its actual
operating costs to Produce Client Product using the HSL Equipment.
8.
TERM AND TERMINATION.

8.1    Term:    Subject to any extension of the Initial Expiration Date pursuant
to Section 11.1(b), this Agreement shall commence on the Effective Date and will
expire on the earlier of (a) the eighth (8th) anniversary of the Term Trigger
Date (as such term is defined in the CRA); or (b) December 31, 2027 (such
expiration date, the “Initial Expiration Date” and the initial term provided for
in this sentence being referred to as the “Initial Term”) unless sooner
terminated pursuant to Section 8.2 herein. At either party’s request, Althea and
Client shall meet and negotiate in good faith an extension term for this
Agreement, subject to a mutually signed amendment for any renewal term (together
with the Initial Term, the “Term”). Two years prior to the end of the Initial
Term (or any renewal term), at either party’s request, Althea and Ophthotech
shall meet and negotiate in good faith any requested extension of this Agreement
and the CRA. Upon such request and provided that Client has materially satisfied
all of its obligations under this Agreement and the CRA and Client has not
terminated the CRA, until the date that is [**] prior to the end of the Initial
Term, Althea shall not offer the capacity previously reserved for Client under
the CRA (and any associated Production hereunder) to any other customer without
having first offered such capacity (and associated Production) to Client on
terms (including pricing) that are at least as favorable as those in effect
hereunder at the time including permitted price increases.
8.2    Termination: This Agreement may be terminated upon the occurrence of any
of the following events:
(a)    Termination for Breach: Either party may terminate this Agreement upon
the material breach (which shall include, but not be limited to, any breach of
payment terms) of any provision of this Agreement by the other party if such
breach is not cured by the breaching party within [**] days after receipt by the
breaching party of written notice of such breach, or such additional time
reasonably necessary to cure such breach as agreed by the parties provided that
the breaching party has commenced a cure within the [**]-day period and is
diligently pursuing completion of such cure. In the event that Client terminates
this Agreement pursuant to this Section 8.2(a) as a result of Latent Defect(s)
constituting a material breach of this Agreement by Althea, Ophthotech shall be
entitled to a refund of any payments made by Client to Althea in respect of the
relevant Lot(s) for which the Latent Defects contributed to such


CONFIDENTIAL
18


 

    



--------------------------------------------------------------------------------

CONFIDENTIAL


breach, in lieu of replacement of such Lots, but in addition to any other
amounts owed by Althea pursuant to the terms hereof.
(b)    Termination for Financial Matters: This Agreement may be terminated
immediately by either party by giving the other party written notice thereof in
the event such other party, makes a general assignment for the benefit of its
creditors, or proceedings of a case are commenced in any court of competent
jurisdiction by or against such party seeking (i) such party’s reorganization,
liquidation, dissolution, arrangement or winding up, or the composition or
readjustment of its debts, (ii) the appointment of a receiver or trustee for or
over such party’s property, or (iii) similar relief in respect of such party
under any law relating to bankruptcy, insolvency, reorganization, winding up or
composition or adjustment of debt, and such proceedings shall continue
undismissed, or an order with respect to the foregoing shall be entered and
continue unstayed, for a period of more than [**] days.
(c)    Termination for Convenience: Client shall have the right to terminate
this Agreement, without cause, with such termination to be effective as of any
date following the third anniversary of the Effective Date, with six (6) months
prior written notice to Althea. Client shall have the right to terminate an SOW,
without cause, in accordance with the terms of the applicable SOW, subject to
any applicable payments and fees set forth below.
8.3    Obligations in Connection with a Termination: In the event of a
termination of this Agreement by Client pursuant to Section 8.2(a), 8.2(b) or
8.2(d) Althea shall co-operate, and cause its Affiliates and contractors to
co-operate, in good faith with Client to bring about a smooth and orderly
transition to a new supplier(s) of the Production of Client Product as set forth
in section 5.7. In the event of a termination of this Agreement by Althea,
Althea shall reasonably cooperate with Client in the return of any stored Client
Product or Client-Supplied Components (and, at Client’s option, any other
Components for which Client may be financially responsible under Section 8.4),
including, the provision of continuing storage for a reasonable period, at least
[**] days of which following the effective date of such termination shall be
without charge to Client, provided that Althea shall not have any such
obligations if it has terminated this Agreement under sections 8.2(a) or 8.2(b)
until Client has paid all amounts due hereunder and prepaid any storage charges
that may apply for additional storage time under this sentence.
8.4    Payments on Cancellation; Expense Reimbursement:
In the event of a cancellation by Client of the Production or in the event of
termination of an SOW or this Agreement, except in the event of a termination by
Client pursuant to Section 8.2(a) or 8.2(d) or as a result of a Supply Delay,
Client shall reimburse Althea for:
(a)    all reasonable wind-down costs, costs of Althea-Supplied Components
purchased by Althea in support of the binding portion of the most recent
Forecast prior to termination and are not cancelable, returnable or otherwise
usable by Althea, together with any restocking and shipping costs for those
materials or supplies that are returnable;
(b)    all work-in-process with respect to the Client Product commenced by
Althea, and
(c)    all completed Client Product Production (at the Purchase Price).
8.5    Payments on Cancellation/Delay; Short-Notice Fees:


CONFIDENTIAL
19


 

    



--------------------------------------------------------------------------------

CONFIDENTIAL


Following the submission of a binding Purchase Order, until the date that is
[**] days prior to the scheduled Fill Date, Client may request, and Althea
agrees to use its commercially reasonable efforts, to reschedule such Production
services to a later date within [**] days of the originally scheduled Fill Date.
In the event of a cancellation as described in Section 8.4 or Production delay
or rescheduling by Client of any Production under an issued Purchase Order
(collectively “Cancelled” or a “Cancellation”), Client shall in addition to the
reimbursements above pay Althea a Cancellation Fee* based on the Binding Portion
of the Production that was delayed or Cancelled as follows:
Days Notice Prior to Delivery Date    
Cancellation Fee*
[**]
[**]
[**]
[**]
[**]
[**]
[**]
[**]
[**]
[**]



*The Cancellation Fee shall be calculated as (a) the listed percentage of the
Purchase Price for Production of the cancelled or delayed portion minus (b) the
cost of any Althea-Supplied Components for Production of the cancelled or
delayed portion that can be returned to the supplier for credit/refund or used
in subsequent Production for Client or for similar services for another Althea
customer.


provided that: (x) in the event Client gives notice at the time of Cancellation
that it wishes to reschedule the Production and Althea, using its commercially
reasonable efforts, (i) is able to use the Facility and dates reserved hereunder
for Cancelled Production for substantially equivalent activities for other
customer(s) (with ratable adjustments being made based on the number of shifts
and/or days of replacement customer activities), and (ii) a new Production start
date is available, then the Cancellation Fee shall be reduced to [**]% of the
Cancellation Fee otherwise due and (y) amounts due under sections 8.4 and 8.5
shall not collectively exceed [**]% of the Purchase Price for the relevant Lots.


8.6    Special Circumstances. Notwithstanding anything to the contrary contained
herein, in the event that, following the Term Trigger Date, the HSL Equipment
and HSL Facility become unavailable for Production of Client Product for more
than [**] days, Client shall be permitted to cancel or adjust any open Purchase
Order for Production of Lots not yet commenced upon notice to Althea, or at
Client’s option, revise the Forecast accordingly, in each case, without any
obligation to pay any fee to Althea pursuant the foregoing Section 8.5. In the
event Client cancels any open Purchase Orders pursuant to the foregoing, Althea
shall promptly refund or, to the extent Client has unpaid invoices or remaining
unfulfilled Purchase Orders, credit to Client all prepayments previously made by
Client with respect to such Purchase Order for Production of Lots not yet
commenced. For the avoidance of doubt, Althea’s procurement, receipt or testing
of Components shall not constitute the commencement of Production for purposes
hereof.
8.7    Survival: The provisions of Sections 4.5, 5.3, 5.4, 7.1, 8.3, 8.4, 8.5,
9.2 and Articles 10, 13, 14, 15, 16, 17, 18 and 19 hereof shall survive
expiration or termination of this Agreement.
9.
PRODUCTION RECORDS, AUDIT AND COMPLIANCE.

9.1    Manufacturing Compliance: Althea shall follow the procedures set forth in
the Quality Agreement with respect to any inspection, audit or visit conducted
(or proposed to be conducted) at a Facility by any Regulatory Authority.


CONFIDENTIAL
20


 

    



--------------------------------------------------------------------------------

CONFIDENTIAL


9.2    Records: Any books and records relating to the receipt, Production,
storage, handling or testing of Client Product and Components shall be
maintained under this Agreement by Althea in accordance with applicable laws,
rules, regulations, this Agreement and the Quality Agreement. Althea shall
maintain shipping records with respect to Client Product supplied hereunder that
contain all of the appropriate information as specified in cGMP.
9.3    Audits: Client shall have the audit and inspection rights, including “for
cause” audit and inspection rights, provided for in the Quality Agreement.
Althea will support each Client audit (including by providing necessary
staffing) and provide relevant information regarding Client Product, Components,
Production or the Facilities in connection therewith. Each party shall bear its
expenses relating to any audit or inspection conducted by Client; provided that
Althea and Client may agree to a different arrangement with respect to costs and
expenses in connection with any audit or inspection that is not “for cause” and
that is in excess of the number of routine audits agreed to in the Quality
Agreement ([**] for not more than [**] days; provided that any such audit may be
extended to the degree reasonably necessary to the extent there is an
unreasonable delay by Althea in providing information requested by Client during
such audit). In connection with the foregoing, Althea shall use commercially
reasonable efforts to support additional Client audits (or additional time for
Client audits) at reasonable rates upon reasonable request by Client. Any Client
audit or inspection may be performed by Client or, in each case upon written
agreement with Althea including appropriate confidentiality terms, its agents
and may include representatives of Client’s customers, distributors and/or
licensees.
9.4    Observation by Client: Client shall be afforded the opportunity, at
Client's sole cost and expense, during normal business hours at mutually
agreeable times and upon reasonable notice to Althea, to visit the Facility
during Production to ensure that the Production complies with the Production
Standards. Any such visits Client visits will be conducted in accordance with
the Quality Agreement. While in attendance at the Facility, Client agrees to
comply with all Althea policies and Althea SOPs applicable to visitation of the
Facility as provided by Althea to Client prior to or during such attendance.
Such visits shall not interfere with Althea's operations. In the event of a
non-conforming or defective Client Product delivery or a regulatory notice to
Althea related to Production, Client shall have the for-cause audit and
inspection rights described in the preceding paragraph.
9.5    Regulatory Support: Althea agrees to provide reasonable regulatory
assistance as requested by Client to support existing, pending or new Client
Product registrations and marketing approvals with a Regulatory Authority which
assistance shall be subject to the relevant Non-Production Fees. The foregoing
assistance rendered by Althea shall be mutually agreed in an SOW and may
include, without limitation: (i) assisting Client in completing and submitting
changes to any regulatory submissions related to Client Product; (ii)
cooperation in connection with pre-approval inspections carried out by
governmental authorities; and (iii) providing information to Client that may be
required by a relevant governmental authority to support Client Product,
including, without limitation, the manufacturing and exportation related
thereto.
9.6    Regulatory Compliance: Each party shall comply in all material respects
with applicable laws, rules and regulations (“Regulations”) in the conduct of
its activities under this Agreement. Althea shall ensure that the Production
Process and Althea’s and its contractors’ facilities (including the Facilities),
utilities, equipment, procedures and personnel are qualified and validated to
perform Althea’s obligations under this Agreement, and Althea shall maintain the
relevant portions of its operations and the relevant equipment at each Facility
in a state of cGMP compliance. Althea shall be solely responsible for all
contact with Regulatory Authorities with respect thereto, provided that Althea
shall give Client a reasonable opportunity, where feasible, to comment on any
correspondence with Regulatory Authorities which would reasonably be expected to
have a material impact on the Production


CONFIDENTIAL
21


 

    



--------------------------------------------------------------------------------

CONFIDENTIAL


of Client Product. Client shall be responsible for compliance with all
Regulations as they apply specifically to Client Product, including the
Client-Supplied Components, specific approval to manufacture Client Product at
the Facility and the use, labeling and sale of Client Product, which
responsibility shall include, without limitation, all contact with Regulatory
Authorities regarding the foregoing.
10.
CLIENT PRODUCT RECALLS.

If either party becomes aware of information about Client Product that has been
shipped by Althea hereunder, indicating that it may be Non-Conforming, have a
Latent Defect or that there is potential adulteration, misbranding and/or any
potential issues regarding the safety or effectiveness of Client Product, it
shall within [**] hours provide notice to that effect to the other party. Client
shall initiate an investigation and assessment of such circumstances and shall
promptly notify Althea of its findings and any proposed course of action. The
parties shall promptly meet to discuss such circumstances and to consider
appropriate courses of action. Client shall bear all costs associated with any
recall, market withdrawal or similar action regarding Client Product (a
“Recall”) unless such Recall is caused by a Latent Defect, in which case Althea
shall reimburse Client for its reasonable, documented, out of pocket costs of
such Recall, provided that the reimbursement for such Recall(s) shall not exceed
$[**] per Recall notice or series of related notices.
11.
FORCE MAJEURE; SAFETY STOCK; RISK MANAGEMENT.

11.1    Force Majeure Events:
(a)    Failure or delay of either party to perform under this Agreement shall
not subject such party to any liability to the other if such failure or delay is
caused by acts of God, acts of terrorism, fire, explosion, flood, drought, war,
riot, sabotage, embargo, strikes or other labor trouble (other than, in the case
of Althea, failure to hire and train, and ensure adequate staffing of to perform
Production or Non-Production Services), compliance with any order or regulation
of any government entity, or by any extraordinary cause beyond the reasonable
control of the affected party, whether or not foreseeable (each a “Force Majeure
Event”), provided that written notice of such event is promptly given to the
other party. In the case of a force majeure event affecting Production
activities by Althea, the parties shall use commercially reasonable efforts to
arrange for the Production of Client Product through subcontracting or other
means as appropriate to provide Client Product that conforms to the Production
Standards and other requirements of this Agreement. The responsibility for any
differential in the cost for such Production shall be mutually agreed upon by
the parties. However, if Althea is unable to provide a solution for the
Production of Client Product reasonably acceptable to Client and begin
implementation of that solution within sixty (60) days of the commencement of
such force majeure event and complete such solution within a commercially
reasonable time, Client may terminate this Agreement or any Purchase Order upon
notice to Althea, or at Client’s option, revise the Forecast accordingly. In the
event Client cancels any open Purchase Orders pursuant to the foregoing, Althea
shall promptly refund to Client all prepayments previously made by Client with
respect to such Purchase Order for Production of Lots not reasonably expected to
be released by Althea within such commercially reasonable time.
(b)    In the event a Force Majeure Event occurs with respect to Althea that
impacts the availability of the HSL Facility or HSL Equipment, the Initial
Expiration Date shall be extended for any period of time during which the HSL
Facility or the HSL Equipment is unavailable for Production of Client Products.




CONFIDENTIAL
22


 

    



--------------------------------------------------------------------------------

CONFIDENTIAL


11.2    Safety Stock: Althea shall at its own risk and expense, obtain and
maintain ready access to no less than [**] months’ supply of Althea-Supplied
Components necessary for the uninterrupted Production and supply of Client
Product based on the then-current Forecast. Such ready access shall, at a
minimum, be adequate to cover up to a minimum of [**] vials during any calendar
year. Althea shall obtain corresponding supply guarantees from its suppliers and
other contractors, including an obligation of such suppliers and contractors to
notify Althea of their intention to cease production of such Components by
providing at least [**] months prior written notice to Client. Client shall
purchase or reimburse Althea’s costs for any such Althea-Supplied Components
purchased by Althea for the binding portion of any Forecast that are unusable
due to changes for which Client is responsible under Article 12.
11.3    Risk Management: To ensure continuous supply of Client Product and in
connection with diligent risk management practices, within [**] days of the
Effective Date, the parties via the Joint Project Committee shall develop and
agree in writing to a risk management plan, which plan shall be consistent with
prevailing industry standards and shall include, without limitation, a
Components inventory strategy. The risk management plan shall detail strategies
for quick responses to and recovery from a range of potential disruptive events
regarding the Production and supply of Client Product. The parties shall use
their commercially reasonable efforts to implement the risk management plan, and
shall evaluate its implementation of the risk management plan on a regular basis
and shall communicate promptly to the other party any issues arising relating to
risk management in relation to either Facility or Production of Client Product.
Nothing contained in the risk management plan or communicated in connection
therewith shall relieve a party from any liability under this Agreement.
12.
CHANGES IN PRODUCTION AND CLIENT PRODUCT.

12.1    Changes in Production and Client Product: The parties agree that no
change to Client Product, Specifications, Facility, Production Process, Client
Product specific SOPs, Components, MBR, Non-Production Services or other matters
affecting the Production of Client Product, shall be made without the prior
written agreement of both parties; provided that the foregoing shall not limit
Client’s ability to make changes to the Bulk Compound that would not affect
Production and provided further that Client gives Althea notice of such changes
prior to submitting Purchase Orders covering use of changed Bulk Product) (it
being understood that, Althea agrees to use its commercially reasonable efforts
to support a change to the Bulk Compound on shorter notice if at all practical).
Each party agrees to notify the other party promptly of any regulatory or other
requested changes. Any such change shall be subject to the agreed upon change
management process as set forth in the Quality Agreement and the prior mutual
agreement of the parties with respect to the costs and expenses associated with
the agreed upon change, provided that the costs of any changes (a) requested by
Client or (b) required by Regulations and relating specifically to Client
Product shall be the responsibility of Client.
13.
CONFIDENTIALITY.

13.1    Confidentiality: For purposes of this Agreement, “Confidential
Information” means all non-public information provided by or on behalf of one
party (the “Disclosing Party”) to the other party in connection with this
Agreement including, without limitation, all data, inventions and information
developed in or as a result of the performance of this Agreement, whether in
oral, written, graphic or electronic form. Without limiting the generality of
the foregoing, all Inventions and Intellectual Property of either party shall be
deemed the “Confidential Information” of such party. Each party agrees, with
respect to any Confidential Information disclosed to such party (the “Receiving
Party”) by the Disclosing Party hereunder: (a) to use such Confidential
Information only for the purposes set forth in this Agreement; (b) to receive,
maintain and hold the Confidential Information in strict confidence and to use
the same methods and degree of care (but at least reasonable care) to prevent
disclosure of such


CONFIDENTIAL
23


 

    



--------------------------------------------------------------------------------

CONFIDENTIAL


Confidential Information as it uses to prevent disclosure of its own proprietary
and Confidential Information and to protect against its dissemination to
unauthorized parties; (c) not to disclose, or authorize or permit the disclosure
of any Confidential Information to any third party without the prior written
consent of the Disclosing Party; and (d) except as needed to fulfill its
obligations hereunder, to return or destroy any Confidential Information to the
Disclosing Party at the request of the Disclosing Party and to retain no copies
or reproductions thereof, except that the Receiving Party may retain (subject to
the confidentiality obligations and use restrictions provided for herein) a
single archival copy of the Confidential Information for the sole purpose of
determining the scope of obligations incurred under this Agreement.
13.2    Exceptions: The Receiving Party shall not be obligated to treat
information as Confidential Information of the Disclosing Party if the Receiving
Party can show by competent tangible evidence that such information: (a) was
already known to the Receiving Party without any obligations of confidentiality
prior to receipt from the Disclosing Party; (b) was generally available to the
public or otherwise part of the public domain at the time of its disclosure to
the Receiving Party; (c) became generally available to the public or otherwise
part of the public domain after its disclosure, other than through any act or
omission of the Receiving Party in breach of any obligation of confidentiality;
(d) was disclosed to the Receiving Party, by a third party who was not under any
obligation, direct or indirect, to Disclosing Party with respect to
confidentiality or non-use; or (e) was independently discovered or developed by
the Receiving Party without the use of or reference to the Disclosing Party’s
Confidential Information.
13.3    Authorized Disclosure: Notwithstanding Section 13.1, the Receiving Party
may disclose Confidential Information, without violating its obligations under
this Article 13, to the extent the disclosure is required by a valid order of a
court or other governmental body having jurisdiction, applicable securities laws
and regulations or the rules and regulations of any securities exchange, or
applicable law or regulation, including regarding submission to a Regulatory
Authority by Client in connection with the issuance or maintenance of marketing
approvals for Client Product; provided, however, that the Receiving Party, if
permitted and practicable, gives reasonable prior written notice to the
Disclosing Party of such required disclosure in order to allow Disclosing Party,
at its option and expense, to seek a protective or other order preventing or
limiting the disclosure. The Receiving Party will limit access to the
Confidential Information of the Disclosing Party to only those of the Receiving
Party’s employees, contractors or professional advisors having a need to know
and who are bound by written or statutory obligations of confidentiality and
non-use consistent with those set forth herein. Notwithstanding the foregoing,
Althea shall be permitted to disclose Client Product information to third party
developmental and analytical service providers who have a need to know such
information in connection with performance of Althea’s obligations hereunder,
provided that such providers shall be subject to written confidentiality
agreements consistent with this Article 13. Receiving Party may disclose the
terms of this Agreement to such party’s Affiliates, investors or potential
investors, sublicensees under section 14.7, acquirers, or merger candidates,
provided that they are not competitors of the Disclosing Party, and are bound by
written obligations of confidentiality and non-use consistent with those set
forth herein.
13.4    Injunctive Relief: The parties expressly acknowledge and agree that any
breach or threatened breach of this Article 13 may cause immediate and
irreparable harm to the Disclosing Party which may not be adequately compensated
by damages. Each party therefore agrees that in the event of such breach or
threatened breach and in addition to any remedies available at law, the
Disclosing Party shall have the right to seek equitable and injunctive relief in
connection with such a breach or threatened breach.


CONFIDENTIAL
24


 

    



--------------------------------------------------------------------------------

CONFIDENTIAL


13.5    Public Announcements: Neither party shall publicize or make any
announcement concerning this Agreement or the other party which includes the
identity, name(s), or other trademarks of the other party or its Confidential
Information or the identity of Client Product or the financial terms of this
Agreement without the other party’s prior written consent; provided, however,
that either party may disclose the terms of this Agreement insofar as required
to comply with applicable securities laws or regulations (including applicable
securities exchange rules), provided further that in the case of such compliance
disclosures the party proposing to make such disclosure notifies the other party
reasonably in advance of such disclosure and cooperates to minimize the scope
and content of such disclosure. The failure of a party to respond in writing to
a publication or disclosure proposal from the other party within [**] business
days of such party’s receipt of such publication shall be deemed as such party’s
approval of such publication or disclosure as received by such party. Each party
agrees that it shall cooperate fully and in a timely manner with the other with
respect to any disclosures to the Securities and Exchange Commission and any
other governmental or regulatory agencies, including, without limitation,
requests for confidential treatment of Confidential Information of either party
included in any such disclosure.
13.6    Duration of Confidentiality: All obligations of confidentiality and
non-use imposed upon the parties under this Agreement shall expire [**] years
after the Initial Term or renewal term of this Agreement during which the
Confidential Information was disclosed; provided, however, that Confidential
Information that constitutes the trade secrets of a party if expressly labeled
as such by the Disclosing Party at the time of disclosure shall be kept
confidential indefinitely, subject to the limitations set forth in Sections 13.2
and 13.3.
14.
INVENTIONS; INTELLECTUAL PROPERTY.

14.1    Existing Intellectual Property: Except as the parties may otherwise
expressly agree in writing, each party shall continue to own its existing
patents, trademarks, copyrights, trade secrets and other Intellectual Property,
without conferring any interests therein on the other party. Without limiting
the generality of the preceding sentence, Client shall retain all right, title
and interest arising under the United States Patent Act, the United States
Trademark Act, the United States Copyright Act and all other applicable laws,
rules and regulations in and to all Client Product, Client-Supplied Components,
Labeling and trademarks associated therewith. Neither Althea nor any third party
shall acquire any right, title or interest in such Intellectual Property by
virtue of this Agreement or otherwise, except to the extent expressly provided
herein.
14.2    Individually-Owned Inventions: Except as the parties may otherwise agree
in writing, all Inventions that are conceived, reduced to practice, or created
solely or jointly by a party in the course of performing its obligations under
this Agreement and that (a) pertain specifically to the Client Product or Bulk
Compound, including, without limitation, that are specific to the manufacture or
reconstitution of Client Product and Bulk Compound, or (b) are derived from or
incorporate Client’s Confidential Information (collectively, “Product
Inventions”) shall be solely owned and subject to use and exploitation by
Client, and Althea hereby assigns all right, title and interest in such Product
Inventions and Intellectual Property therein to Client. Althea agrees to execute
such assignments and other documents, to cause its employees and contractors to
execute such assignments and other documents, and to take such other actions as
may be reasonably requested by Client, at Client’s expense, from time to time in
order to effect to the ownership provisions of this Section 14.2. With respect
to Inventions that are conceived, reduced to practice, or created by a party in
the course of performing its obligations under this Agreement and are not
Product Inventions, the following terms of ownership shall apply: Client shall
solely own all such Inventions made solely by employees and/or contractors of
Client (the “Client’s Project Intellectual Property”); and Althea shall solely
own such Inventions made solely by employees and/or contractors of Althea (the
“Althea’s Project Intellectual Property”).


CONFIDENTIAL
25


 

    



--------------------------------------------------------------------------------

CONFIDENTIAL


14.3    Jointly-Owned Inventions: All Inventions that are conceived, reduced to
practice, or created jointly by the parties and/or their respective agents in
the course of the performance of this Agreement and that are not Product
Inventions, Client’s Project Intellectual Property or Althea’s Project
Intellectual Property shall be owned jointly by the parties. Subject to any
licenses granted herein, each party shall have full rights to exploit such
Inventions for its own business purposes without any obligation or duty of
accounting to the other. The parties shall share equally in the cost of mutually
agreed patent filings with respect to all such jointly owned Inventions. The
decision to file for patent coverage on jointly-owned Inventions shall be
mutually agreed upon, and the parties shall select a mutually acceptable patent
counsel to file and prosecute patent applications based on such joint
Inventions, provided that if either party declines to participate in, or share
the costs of, such prosecution or payment of maintenance fees for jointly-owned
Inventions, it shall assign its interest therein promptly to the other party.
14.4    Invention Disclosure: Each party shall notify the other party in writing
promptly, but in no event later than [**] days after it receives any invention
disclosure or other notice, of any Invention conceived, reduced to practice or
created by or on behalf of such party in the course of the performance of this
Agreement to which the other party may have any right, title, or interest in,
together with a description of such Invention that is sufficiently detailed to
permit to determine the patentability of such Invention.
14.5    Handling of Patents: Subject to Section 14.3, the party owning any
Invention shall have the worldwide right to control the drafting, filing,
prosecution and maintenance of patents covering the Inventions, including,
without limitation, decisions about the countries in which to file patent
applications. Patent costs associated with the patent activities described in
this Section shall be borne by the sole owner. Each party will cooperate with
the other party in the filing and prosecution of patent applications. Such
cooperation will include, but not be limited to, furnishing supporting data and
affidavits for the prosecution of patent applications and completing and signing
forms needed for the prosecution, assignment and maintenance of patent
applications.
14.6    Confidentiality of Inventions: Inventions and any disclosure of
information by one party to the other under the provisions of this Article 14
shall be subject to the provisions of Article 13. It shall be the responsibility
of the party preparing a patent application to obtain the written permission of
the other party to use or disclose the other party’s Confidential Information in
the patent application before the application is filed and for other disclosures
made during the prosecution of the patent application, such permission not to be
unreasonably withheld, conditioned or delayed.
14.7    License Grants:
(a)    License to Althea: During the Term, Client hereby grants to Althea a
fully paid, non-exclusive license, without the right to sublicense, under any
and all of Client’s Intellectual Property, including, without limitation,
Product Inventions and Client’s Project Intellectual Property, that is necessary
for Althea to perform its obligations under this Agreement, for the sole and
limited purpose of Althea performing its obligations under this Agreement
exclusively for Client.
(b)    Licenses to Client: Althea hereby grants to Client an irrevocable, fully
paid, royalty-free, perpetual, transferable, assignable, worldwide, exclusive
license, with the right to grant and authorize sublicenses, under any Althea
Project Intellectual Property and any Intellectual Property Althea owns jointly
with Client, to the extent necessary for the sole and limited purpose of
manufacturing, having manufactured, modifying, having modified, using, having
used, selling, having sold, offering to sell, having offered to sell, importing,
having imported, exporting, having exported and otherwise disposing or having
disposed of Client Product, provided that such license shall be void upon any


CONFIDENTIAL
26


 

    



--------------------------------------------------------------------------------

CONFIDENTIAL


termination hereof for cause by Althea under sections 8.2 (a) or (b), or any
material breach of the provisions hereof that survive termination or expiration
of the Agreement by Client or its sublicensees. In connection with the license
granted in this Section 14.7(b), Althea agrees to provide reasonable support for
technology transfer to Client and any third party designated by Client as set
forth in section 5.7.
14.8    Third Party Intellectual Property Claims:
(a)    If either party learns of any infringement or threatened infringement by
a third party of a party’s Intellectual Property relating to this Agreement,
such party shall promptly notify the other party in writing and shall provide
such other party with available evidence of such infringement.
(b)    If a Third Party asserts that any Intellectual Property owned or
controlled by it is infringed by the Production Process or Components, or the
Non-Production Services or Intellectual Property provided by or on behalf of a
party, excluding any information, instructions or materials supplied by the
other party, and the first party has breached its warranty under sections
15.2(d) or 15.3(b) as applicable, such first party shall as the other party’s
sole and exclusive remedies: indemnify and hold the other party and its
Indemnitees harmless and defend any such action, or at such first party’s
option, take action to remediate the same, including (i) replacing,
re-performing or modifying its services, information, instructions or materials
so as to be non-infringing by a mechanism or service equivalent in basic
functionality and performance; (ii) obtaining an appropriate license from such
third party; or (iii) opposing that allegation; and all losses, damages,
liabilities, expenses and costs, including reasonable legal expenses and
attorneys’ fees, associated with any cause of action, and the conduct of the
cause of action shall be borne and conducted by such indemnifying party; under
the terms of section 17.3. The parties shall cooperate to obtain any such
license(s) under (ii) above and to any other third party Intellectual Property
that the parties jointly determine are necessary or desirable. Any such license
shall only be entered into if both parties give their prior written consent.
14.9    No Other Rights: Except as otherwise expressly provided herein, nothing
contained in this Agreement shall be construed or interpreted, either expressly
or by implication, estoppel or otherwise, as: (a) a grant, transfer or other
conveyance by either party to the other of any right, title, license or other
interest of any kind in any of its Inventions or other Intellectual Property,
(b) creating an obligation on the part of either party to make any such grant,
transfer or other conveyance or (c) requiring either party to participate with
the other party in any cooperative development program or project of any kind or
to continue with any such program or project.
15.
REPRESENTATIONS, WARRANTIES AND COVENANTS.

15.1    Mutual Representations and Warranties: Each party hereby represents and
warrants to the other party that (a) such party is duly organized, validly
existing, and in good standing under the laws of the jurisdiction of its
establishment or incorporation, (b) such party has taken all action necessary to
authorize it to enter into this Agreement and perform its obligations under this
Agreement, (c) this Agreement constitutes the legal, valid and binding
obligation of such party, and (d) neither the execution of this Agreement nor
the performance of such party’s obligations hereunder conflicts with, results in
a breach of, or constitutes a default under any provision of the organizational
documents of such party, or of any law, rule, regulation, authorization or
approval of any government entity, or of any agreement to which it is a party or
by which it is bound.
15.2    Althea Representations, Warranties and Covenants: Althea represents,
warrants and covenants that:


CONFIDENTIAL
27


 

    



--------------------------------------------------------------------------------

CONFIDENTIAL


(a)    Subject to the limitations of Section 5.4(e) and Article 16 , all Client
Product shall (i) be Produced at the Facility in compliance with the Production
Standards;
(b)    Client Product delivered to Client shall be delivered to Client with good
and valid title, (i) free and clear of all third-party claims, liens,
encumbrances, security interests and similar third party rights and (ii) once
paid for by Client in accordance with the terms hereof, free and clear of all
claims, liens, encumbrances and security interests;
(c)    it has obtained (or will obtain prior to Producing Client Product), and
shall remain in compliance with during the Term, all permits, licenses and other
authorizations (the “Permits”) that are required under federal, state and local
laws, rules and regulations generally applicable to each Facility and to the
manufacturing and fill/finish services of the type to be performed under this
Agreement; provided, however, Althea shall have no obligation to obtain Permits
specific to Client Product or Bulk Compound or relating to the sale, marketing,
distribution or use of Bulk Compound or Client Product or with respect to the
Labeling of Client Product;
(d)    to Althea’s knowledge, the Production Process and Althea-Supplied
Components, and the Non-Production Services supplied by or on behalf of Althea
(i) do not violate or infringe upon any Intellectual Property or other right
held by any third party and (ii) do not include or incorporate any third party
Intellectual Property; and Althea has not incorporated any Althea Intellectual
Property (other than Althea Project Intellectual Property and Intellectual
Property that Althea owns jointly with Client) into the Production Process,
Althea-Supplied Components or Non-Production Services and shall not knowingly
incorporate into such Production Process, Althea-Supplied Components or
Non-Production Services any Althea Intellectual Property (other than Althea
Project Intellectual Property or Intellectual Property that Althea owns jointly
with Client) or any third party Intellectual Property without first obtaining
Client’s written approval and ensuring that Althea provides or has a license
that permits it to do so together with the right to grant sublicenses to such
third party Intellectual Property to Client, and the licenses granted by Althea
to Client under this Agreement shall include if applicable such third party
Intellectual Property; and
(e)    neither Althea, nor any employee, personnel or contractor of Althea who
will perform services under this Agreement, has been suspended, debarred or
subject to temporary denial of approval, and to the best of its knowledge, is
not under consideration to be suspended, debarred or subject to temporary denial
of approval, by the FDA or any other governmental or regulatory authority from
working in or providing services, directly or indirectly, to any applicant for
approval of a drug product or any pharmaceutical or biotechnology company under
the Generic Drug Enforcement Act of 1992 or any other similar law or regulation
in any other jurisdiction.
15.3    Client Representations, Warranties and Covenants: Client represents,
warrants and covenants that, as of the Effective Date, (a) it has the right to
give Althea any Client-Supplied Components and information provided by Client
hereunder, and that Althea has the right to use such Client-Supplied Components
and information for the Production of Client Product for Client in accordance
with the Specifications, and (b) Client has no knowledge of any Intellectual
Property that would be infringed or misappropriated by the contemplated use of
Client-Supplied Components or Althea’s Production of Client Product for Client
in accordance with the Specifications. Client further warrants that the Bulk
Compound provided to Althea hereunder conforms to its Specifications.
15.4    Disclaimer of Representations and Warranties: EXCEPT AS EXPRESSLY SET
FORTH IN THIS AGREEMENT, NEITHER PARTY MAKES ANY REPRESENTATION OR WARRANTY OF
ANY KIND, EXPRESS OR IMPLIED, INCLUDING, WITHOUT LIMITATION,


CONFIDENTIAL
28


 

    



--------------------------------------------------------------------------------

CONFIDENTIAL


ANY IMPLIED WARRANTY OF NON-INFRINGEMENT, MERCHANTABILITY OR FITNESS FOR A
PARTICULAR PURPOSE. Without limiting the foregoing, Althea makes no
representation or warranty, and Client expressly waives all claims against all
Althea Indemnitees arising out of or in connection with any claims relating to
the stability, efficacy, safety, or toxicity of any Client Product Produced in
accordance with the Product Standards.
The representations, warranties and covenants set forth in this Article 15 are
for the benefit of the other party only. There are no third-party beneficiaries
to this Agreement or any of its representations or warranties.
16.
LIMITATION OF LIABILITY.

16.1    Limitation of Liability: EXCEPT IN CONNECTION WITH (I) THIRD PARTY
CLAIMS UNDER ARTICLE 17 OR 14.8(B); (II) A BREACH OF ARTICLE 13; UNDER NO
CIRCUMSTANCES SHALL EITHER PARTY BE LIABLE TO THE OTHER PARTY HEREUNDER FOR LOSS
OF USE OR PROFITS, COLLATERAL, SPECIAL, CONSEQUENTIAL, PUNITIVE, INCIDENTAL OR
INDIRECT DAMAGES, LOSSES OR EXPENSES, INCLUDING BUT NOT LIMITED TO COST OF
COVER, IN CONNECTION WITH OR BY REASON OF THE PRODUCTION AND DELIVERY OF CLIENT
PRODUCT UNDER THIS AGREEMENT WHETHER SUCH CLAIMS ARE FOUNDED IN TORT OR
CONTRACT.
EXCEPT IN CONNECTION WITH (I) THIRD PARTY CLAIMS UNDER ARTICLE 17 OR SECTION
14.8(B), (II) A BREACH OF ARTICLE 13, OR ARTICLE 10, IN NO EVENT SHALL ALTHEA’S
AGGREGATE LIABILITY WITH RESPECT TO ANY CLAIM (OR SERIES OF RELATED CLAIMS) MADE
WITH RESPECT TO ANY [**] MONTH PERIOD EXCEED (A) THE FEES PAID BY CLIENT TO
ALTHEA FOR PRODUCTION AND NON-PRODUCTION SERVICES (EXCLUDING ALTHEA’S ACTUAL
COSTS FOR ALTHEA-SUPPLIED COMPONENTS) DURING THE [**] MONTHS PRECEDING THE FIRST
EVENT GIVING RISE TO THE CLAIM OR SERIES OF CLAIMS (SUCH NUMBER BEING CALCULATED
WITH RESPECT TO (1) THE INITIAL 12-MONTH PERIOD FOLLOWING THE EFFECTIVE DATE,
WITH A FLOOR AS THOUGH A MINIMUM OF [**] VIALS OF CLIENT PRODUCT HAD BEEN
PRODUCED DURING SUCH [**]-MONTH PERIOD AND (2) AS OF ANY TIME THERAFTER, WITH A
FLOOR AS THOUGH A MINIMUM OF [**] VIALS OF CLIENT PRODUCT HAD BEEN PRODUCED
DURING THE RELEVANT 12-MONTH PERIOD PLUS (B) DURING THE INITIAL TERM HEREOF
ONE-EIGHTH OF THE AGGREGATE RESERVATION FEE PAID TO THE DATE OF SUCH FIRST EVENT
BY CLIENT UNDER THE CRA. THIS LIMITATION SHALL APPLY NOTWITHSTANDING ANY FAILURE
OF ESSENTIAL PURPOSE OF ANY LIMITED REMEDY. IN NO EVENT WILL ALTHEA BE
RESPONSIBLE FOR REPLACING ANY COMPONENTS OR MATERIALS SUPPLIED BY CLIENT, EXCEPT
AS EXPRESSLY SET FORTH HEREIN.
TO THE EXTENT ALTHEA PAYS ANY AMOUNTS UNDER SUBCLAUSE (B) OF THE FIRST SENTENCE
OF THE IMMEDIATELY PRECEDING PARAGRAPH, THE LIMITATION ON ALTHEA’S AGGREGATE
LIABILITY UNDER THE CRA SHALL BE REDUCED ACCORDINGLY.


17.
INDEMNIFICATION.

17.1    Client Indemnification: Client hereby agrees to save, defend, indemnify
and hold harmless Althea and its Affiliates and their respective directors,
officers and employees (each, an “Althea Indemnitee”) from and against any and
all losses, damages, liabilities, expenses and costs, including reasonable legal
expenses and attorneys’ fees (“Losses”), to which any Althea Indemnitee may
become subject as a result of any claim, demand, action or proceeding by any
Third Party including, without


CONFIDENTIAL
29


 

    



--------------------------------------------------------------------------------

CONFIDENTIAL


limitation, property damage, death or personal injury of Third Parties (a
“Claim”) against an Althea Indemnitee to the extent arising or resulting,
directly or indirectly, from (a) Client’s storage, promotion, labeling,
marketing, distribution, use or sale of Client Product, (b) Client’s or its
contractors’ or licensees’ negligence or willful misconduct, or (c) Client’s
breach of this Agreement, including, without limitation, any representations,
warranties or covenants herein, except to the extent any such Loss(es) are
within any of the matters indemnified by Althea in Section 17.2 below.
17.2    Althea Indemnification: Althea hereby agrees to save, defend, indemnify
and hold harmless Client and its Affiliates and their respective directors,
officers and employees (each, a “Client Indemnitee”) from and against any and
all Losses to which any Client Indemnitee may become subject as a result of any
Claim to the extent arising or resulting, directly or indirectly, from (a) an
Althea Indemnitee’s or Althea’s suppliers’ or other contractors’ negligence or
willful misconduct, or (b) the breach of this Agreement by Althea, including,
without limitation, any representations, warranties or covenants herein, except
to the extent any such Loss(es) are caused by or are within any of the matters
indemnified by Client in Section 17.1 above.
17.3    Indemnitee Obligations: A party that makes a claim for indemnification
under this Article 17 shall promptly notify the other party (the “Indemnitor”)
in writing of any action, claim or other matter in respect of which such party,
intends to claim such indemnification; provided, however, that failure to
provide such notice within a reasonable period of time shall not relieve the
Indemnitor of any of its obligations hereunder except to the extent the
Indemnitor is prejudiced by such failure. The indemnified party shall permit the
Indemnitor, at its discretion, to settle any such action, claim or other matter,
and the indemnified party agrees to the complete control of such defense or
settlement by the Indemnitor. Notwithstanding the foregoing, the Indemnitor
shall not enter into any settlement that (a) would adversely affect the
indemnified party’s rights, or impose any obligations on the indemnified party
in addition to those set forth herein, in each case other than customary mutual
general releases or (b) contains a finding or admission of a violation of law by
the indemnified person or a violation of the rights of any person or wrongdoing
by the indemnified person. No such action, claim or other matter shall be
settled without the prior written consent of the Indemnitor, which shall not be
unreasonably withheld, conditioned or delayed. The indemnified party shall, at
the Indemnitor’s expense, reasonably cooperate with the Indemnitor and its legal
representatives in the investigation and defense of any action, claim or other
matter covered by the indemnification obligations of this Article 17. The
indemnified party shall have the right, but not the obligation, to be
represented in such defense by counsel of its own selection and at its own
expense.
18.
INSURANCE.

18.1    Insurance: Each party shall procure and maintain, from the date that
Althea first receives Bulk Compound for Production of Client Product ordered
hereunder, through the date that is one (1) year after the expiration date of
all Client Product Produced under this Agreement, commercial general liability
insurance, including, without limitation, products and, in the case of Althea,
professional liability coverage (the “Insurance”). The Insurance, which shall be
with an insurance carrier reasonably acceptable to the other party (the “Insured
Party”), shall cover amounts not less than (a) with respect to Althea’s
liability policies, $[**] combined single limit coverage, (b) with respect to
Client’s transit and storage insurance policy, $[**] combined single limit
coverage and (c) with respect to Client’s products liability coverage, $[**]
combined single limit coverage (provided that such coverage for Client shall
only be required to be in an amount of $[**] combined single limit coverage
until such time as the first commercial sale of Client Product by Client). The
Insured Party shall be named as an additional insured on the Insurance and the
party procuring the Insurance shall promptly deliver a certificate of Insurance
and endorsement of additional insured to the Insured Party evidencing such
coverage. If the party fails to


CONFIDENTIAL
30


 

    



--------------------------------------------------------------------------------

CONFIDENTIAL


furnish such certificates or endorsements, or if at any time during the Term the
Insured Party is notified of the cancellation or lapse of the Insurance, and the
party procuring the Insurance fails to rectify the same within [**] days after
notice from the Insured Party, the Insured Party, at its option, may terminate
this Agreement. Any deductible and/or self-insurance retention shall be the sole
responsibility of the party procuring the Insurance.
19.
GENERAL PROVISIONS.

19.1    Notices: Any notice to be given under this Agreement must be in writing
and delivered either in person, by certified mail (postage prepaid) requiring
return receipt, or by overnight courier to the party to be notified at its
address given below, or at any address such party designates by prior written
notice to the other. Notice shall be deemed sufficiently given for all purposes
upon the delivery thereof at the address designated in accordance with this
paragraph.
If to Client:        Ophthotech Corporation
One Penn Plaza, Suite 1924
New York, NY 10119
Attn:    Legal Department


Telephone:    (212) 845-8200
                


If to Althea:        Ajinomoto Althea, Inc.
11040 Roselle Street
San Diego, CA 92121
Attn: Senior Vice President, Operations


Telephone:    (858) 882-0123
                


19.2    Entire Agreement; Amendment: The parties hereto acknowledge that this
Agreement and the attachments or Appendices, together with the CRA and any
incomplete SOWs as set forth in section 4.6, set forth the entire agreement and
understanding of the parties and supersedes all prior written or oral agreements
or understandings with respect to the subject matter hereof. No modification of
any of the terms of this Agreement, or of any attachments or Appendices, shall
be deemed to be valid unless in writing and signed by an authorized officer of
both parties hereto. No course of dealing or usage of trade shall be used to
modify the terms and conditions herein.
19.3    Waiver: None of the provisions of this Agreement shall be considered
waived by any party hereto unless such waiver is agreed to, in writing, by
authorized officer(s) of the waiving party. The failure of a party to insist
upon strict conformance to any of the terms and conditions hereof, or failure or
delay to exercise any rights provided herein or by law shall not be deemed a
waiver of any rights of any party hereto.
19.4    Assignment: This Agreement may not be assigned or transferred by either
party, including, without limitation, by operation of law, without the prior
written consent of the other, which consent shall not be unreasonably withheld
or delayed; provided, however, that either party may assign this Agreement,
including, without limitation, by operation of law, without the other party’s
consent to an Affiliate or in connection with the transfer or sale of all or
substantially all of the business of such party to which this Agreement relates,
whether by merger, sale of stock, sale of assets or otherwise, provided


CONFIDENTIAL
31


 

    



--------------------------------------------------------------------------------

CONFIDENTIAL


further that if such assignment is to an Affiliate, the assigning party shall be
jointly responsible for Affiliate’s obligations hereunder. Any attempted
assignment of this Agreement not in compliance with this Section 19.4 shall be
null and void. No assignment shall relieve either party of the performance of
any accrued obligation that such party may then have under this Agreement. This
Agreement shall inure to the benefit of and be binding upon each party signatory
hereto, its successors and permitted assigns, and Affiliates.
19.5    Taxes: Subject to the final two sentences of this Section 19.5, Client
shall bear the cost of all national, state, municipal or other sales, use,
excise, import, franchise, value added, personal property or other similar
taxes, assessments or tariffs assessed upon or levied against the Production or
sale of Client Product pursuant to this Agreement or the sale or distribution of
Client Product by Client (or at Client’s sole expense, defend against the
imposition of such taxes and expenses). Althea shall notify Client of any such
taxes that any governmental authority is seeking to collect from Althea, and
Client may assume the defense thereof in Althea’s name, if necessary, and Althea
agrees to fully cooperate in such defense to the extent of the capacity of
Althea, at Client’s expense. Althea shall pay all national, state, municipal or
other taxes on the income resulting from the sale by Althea of the Client
Product to Client under this Agreement, including, but not limited to, gross
income, adjusted gross income, supplemental net income, gross receipts, excess
profit taxes, or other similar taxes. Furthermore, each party shall be
responsible for its employment and property taxes.
19.6    Independent Contractor: Althea shall act as an independent contractor
for Client in providing the services required hereunder and neither party shall
be considered an agent or employer of, or joint venture with, the other party or
its employees. Unless otherwise provided herein to the contrary, Althea shall
furnish all expertise, labor, supervision, machining and equipment necessary for
performance hereunder and shall obtain and maintain all building and other
permits and licenses required by public authorities.
19.7    Governing Law; Limitations: This Agreement is made under and shall be
construed in accordance with the laws of the State of Delaware without giving
effect to that jurisdiction's choice of law rules. Each party submits to the
exclusive jurisdiction of the courts sitting in Delaware. The United Nations
Convention on Contracts for the International Sale of Goods shall not apply to
this Agreement or to transactions processed under this Agreement.
19.8    Dispute Resolution: Prior to initiating any court, administrative or
other action on a claim, dispute, demand or assertion related to this Agreement
or the services hereunder (collectively, a “Dispute”), the claimant shall give
notice to the other party, detailing the nature of the Dispute and the facts
relevant thereto and the parties shall in good faith attempt to resolve such
Dispute. No court, administrative or other action shall be filed or otherwise
initiated until the parties have exhausted good faith settlement attempts by
first, direct negotiation and second, mediation by a mutually-agreeable
professional mediator under the appropriate Mediation Procedures of the American
Arbitration Association. The site of the mediation shall be Chicago, IL. The
costs of mediation shall be borne equally by the parties. This Section shall not
prevent either party from seeking injunctive relief. EACH PARTY HEREBY
IRREVOCABLY WAIVES ALL RIGHT TO A TRIAL BY JURY IN ANY ACTION, PROCEEDING, CLAIM
OR COUNTERCLAIM ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE SERVICES
CONTEMPLATED HEREBY.
19.9    Attorney’s Fees: Subject to Section 19.8, the successful party in any
litigation or other dispute resolution proceeding to enforce the terms and
conditions of this Agreement shall be entitled to recover from the other party
reasonable attorney’s fees and related costs involved in connection with such
litigation or dispute resolution proceeding.


CONFIDENTIAL
32


 

    



--------------------------------------------------------------------------------

CONFIDENTIAL


19.10    Compliance with Laws: Each party shall comply with all applicable laws
and regulations governing the performance of such party’s obligations under this
Agreement.
19.11    Severability: In the event that any one or more of the provisions
contained herein, or the application thereof in any circumstances, is held
invalid, illegal or unenforceable in any respect for any reason, the parties
shall negotiate in good faith with a view to the substitution therefor of a
suitable and equitable provision in order to carry out, so far as may be valid
and enforceable, the intent and purpose of such invalid provision; provided,
however, that the validity, legality and enforceability of any such provision in
every other respect and of the remaining provisions contained herein shall not
be in any way impaired thereby, it being intended that all of the rights and
privileges of the parties hereto shall be enforceable to the fullest extent
permitted by law.
19.12    Hierarchy of Documents: Unless otherwise specifically agreed to by the
parties, in the event of any conflict between the terms of this Agreement and
its Appendices, and a Purchase Order or an SOW, the order of precedence is as
follows: (i) the terms of this Agreement; (ii) its Appendices; (iii) any SOW(s)
(iv) Purchase Orders.
19.13    No offset. Client shall not have the right to setoff any disputed
amounts owed by Althea to Client under any other agreement or arrangement.
19.14    Counterparts: This Agreement may be executed in counterparts each of
which, when executed and delivered, shall be original, but all such counterparts
shall constitute one and the same document. The parties agree that signatures
transmitted via portable document format (PDF) shall be deemed originals until
originals replace such copies.
[signature page follows]


CONFIDENTIAL
33


 

    



--------------------------------------------------------------------------------

CONFIDENTIAL




IN WITNESS WHEREOF, the parties hereto have each caused this Agreement to be
executed by their duly-authorized representatives as of the Effective Date
above.


OPHTHOTECH CORPORATION
AJINOMOTO ALTHEA, INC.
 
 
 
 
By:
/s/ Glenn Sblendorio
By:
/s/ J. David Enloe Jr.
 
 
 
 
Name:
Glenn Sblendorio
Name:
J. David Enloe Jr.
 
 
 
 
Title:
EVP & CFO
Title:
President & CEO







CONFIDENTIAL
34


 

    



--------------------------------------------------------------------------------


CONFIDENTIAL


APPENDIX A


INITIAL PURCHASE PRICE AND NON-PRODUCTION SERVICE FEES


Subject to Article 7 of the Agreement, the following are the not-to-exceed
initial purchase prices for Production of Client Product (“Purchase Price”)
provided that the Purchase Price includes the Production services, all
Components (other than Bulk Compound, with a credit to be reflected for any
Pre-Purchased Components), analytical, in-process and release testing specified
in the Specifications and MBR, batch documentation packets, shipping
preparation, annual product maintenance fees and project management, but
excludes Non-Production Services such as validation activities and drug product
shipping fees. Except as provided below, all Non-Production Services shall be
set forth in an SOW.


For Client Product Produced on the Rota 150 prior to Successful Validation of
the HSL Equipment: $[**] per Lot with a target Lot size of [**] vials per Lot,
such amount to be reduced by the cost of any Pre-Purchased Components that are
used in Production.


For Client Product Produced following Successful Validation of the HSL Equipment
with a minimum target Lot size of [**] units of Production within a [**] hour
shift (but no less than [**] vials per Lot ordered): $[**] per vial filled and
visually inspected. For clarity, Client will pay for the number of conforming
vials produced (including testing and other samples), regardless of the target
Lot size, but subject to the remedies set forth in Article 5.


Fees for storage, to the extent applicable under Section 6.3(b), shall be $[**]
for each month (adjusted ratably) of storage per palette of stored materials.


Non-Production Fees for any other Non-Production Services shall be set forth in
the applicable SOW.




APPENDIX A-1


PRE-PURCHASED COMPONENTS


•
Ophthotech Purchase Order number 01-0415, dated July 1, 2015









CONFIDENTIAL
35


 

    



--------------------------------------------------------------------------------


CONFIDENTIAL




APPENDIX B
LIST OF PRIOR STATEMENTS OF WORK, QUOTATIONS AND PURCHASE ORDERS
1.
Ophthotech PO #000787 dated September 13, 2016 for Fovista Price Per Unit
Agreement for Rota 150 Filling Line for 2017 Production of [**] Lots of Fovista







CONFIDENTIAL
36


 

    



--------------------------------------------------------------------------------


CONFIDENTIAL




APPENDIX C
SPECIFICATIONS


Note:
The Specifications appearing below are current as of September 30, 2016. Any
changes to these Specifications will be handled through the change control
process in accordance with this Agreement and the Quality Agreement and approved
by Ophthotech. Those approved changes will replace the Specifications set forth
herein as of the time of this Agreement’s execution.



Confidential Materials omitted and filed separately with the Securities and
Exchange Commission. A total of 28 pages were omitted. [**]




CONFIDENTIAL
37


 

    



--------------------------------------------------------------------------------


CONFIDENTIAL




APPENDIX D
QUALITY AGREEMENT
[In revision by the parties.
See 2014 Quality Agreement pending such revisions.]






CONFIDENTIAL
38


 

    



--------------------------------------------------------------------------------


CONFIDENTIAL


APPENDIX E
PRODUCTION YIELDS FOLLOWING PROCESS VALIDATION
[NTD: Parties to discuss how to incorporate these measures into the Batch
Record.]
As contemplated by 21 CFR 210.3 (definition of “actual yield”, “theoretical
yield” and “percentage of theoretical yield”), following completion of [**]
commercial Lot of a Client Product at each of the Rota 150 Facility and the HSL
Facility (as defined in the CRA), as applicable, the parties shall establish the
“Theoretical Yield” and “Acceptable Yield” (and corresponding acceptable yield
loss rates) for each of the following yields (“Yields”) for the Production of
such Client Product for each such Facility*:


•
Stage 1 Bulk Compound formulation pre filtration – Actual yield is based on
(volume of product * concentration divided by theoretical yield) * 100%.
Theoretical yield is based on Bulk Compound used to formulate solution, water
content purity and concentration/volume.

•
Stage 2 Filtered drug product solution – Actual yield is based on weight of
product in bag (total minus tare) divided by theoretical * 100%. Theoretical
yield = actual yield from stage 1 minus known filter loss.

•
Stage 3 Filling yield – Number of vials filled during Production ( including
available for testing, retains, and visual inspection) * (average mass per vial)
divided by (mass of filtered product in bag – (mass of prime, calibration, and
weight check vials + mass of hold up)) x 100%

•
Stage 4 Acceptable vials – Number of final acceptable vials divided by
theoretical yield x 100%. Theoretical yield = actual vials from Stage 3 minus
vials taken for stability and testing.

The Acceptable Yield established by the parties will be based on batch
performance history, and the range of acceptable loss, as compared to the
Theoretical Yield, which will not be unreasonably large. For each Production
run, Althea shall calculate the actual yield for each of the foregoing Yields
(the “Actual Yields”), in each case, achieved during Production. In the event
that any Actual Yields in the aggregate for all Lots Produced over any [**]
month period, or [**] Lots, whichever is greater, is less than [**]% of the
aggregate Acceptable Yield for such Lots (the “Yield Production Standard”), the
parties shall investigate, in accordance with the Quality Agreement, the factors
contributing to such shortfall, and Althea shall take all reasonable steps to
mitigate against any further shortfalls in future Production Yields.


*For clarity yield parameters for each Facility will be established after (a) up
to [**] PPQ lots and (b) [**] commercial lots are completed, in each case, at
such Facility.




CONFIDENTIAL
39


 

    



--------------------------------------------------------------------------------

CONFIDENTIAL




APPENDIX F
FORM OF PURCHASE ORDER




    purchaseordera01.jpg [purchaseordera01.jpg]


CONFIDENTIAL
40


 

    

